The next item is the statements by the High Representative for the Common Foreign and Security Policy and the Commission on the Middle East.
Mr President, ladies and gentlemen, I should like to thank you once again for giving me the opportunity of coming before a plenary sitting of the House. I am here to address you on what is currently a highly topical issue, namely the Middle East. I know this is an area of great concern to you all.
The Middle East is giving us cause for alarm once again. Yesterday, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy adopted the report drawn up by Mr Menendez del Valle. This sent out a further signal of Parliament’s strong determination to be actively involved in the peace effort. I am confident this report will be most helpful in the search for peace. It has indeed already proved its worth.
I have held several discussions with Mr Menendez del Valle. We worked together to ensure the report contained the elements that could help to find a solution in line with the European approach.
The last few weeks amounted to a respite. They were characterised by tense calm. Sadly, that calm proved all too fragile. It was shattered dramatically by the events of recent days. We have received yet another reminder of the extent to which tension, violence, destruction and death are part of daily life in the region.
Mr President, ladies and gentlemen, I am bound to admit to you that I too am overcome by a feeling of frustration. I am frustrated because the Middle East is still bleeding to death. Life after life is still being lost needlessly.
I am frustrated also because the Israelis and Palestinians have been unable or unwilling to meet the solemn undertakings given at Aqaba a few short weeks ago. I am frustrated because tension in the region has risen to alarming levels. I am frustrated because fewer and fewer people now believe the solution lies in the Road Map sponsored by the Quartet. Above all, I am frustrated because the despair that has overcome so many Arabs and Israelis might also take root amongst us. It might overcome our political leaders and our citizens too.
It is imperative not to allow this frustration to cloud our vision. On the contrary, the very gravity of the situation and our shared concern must spur us on to greater efforts. They should motivate us to remain on the alert and assume all our duties and responsibilities.
Each and every one of us is wondering what further action can be taken. We are asking ourselves if there is anything more the Union can do, and whether the Road Map retains any validity. We are also concerned that the present situation might degenerate into a regional conflict. All these concerns have been raised in public and no doubt in private too.
I should now like to take a few minutes to deal with each in turn.
I will begin with the Road Map. I believe the concern expressed is justified. It could certainly be argued that there is little point to a programme of actions to be taken on specific dates, if the parties required to act are disinclined to do so. It is certainly true that without the commitment of all the parties, progress will be negligible. I must also state quite clearly that whilst I recognise the tremendous difficulties confronting us, I do not believe there is any alternative to the Road Map. The much longed-for and shared objective of ensuring that two states, Israel and Palestine, can live in peace and security must not be abandoned following the tragic events of recent days. The Road Map sets an ambitious objective. It is to be met in 2005 when both the aforementioned states should be in existence. Still greater involvement by the international community is therefore called for, if that were possible. Above all, the onus is on the Quartet to step up its efforts.
Ladies and gentlemen, Europe sponsored the Road Map initiative. Europe was also involved in devising and setting up the Quartet. We proved capable of creating a new political platform to facilitate direct involvement by the United States within the framework of joint action. The debate over who might be an honest brokerwas defused.
The members of the Quartet met in New York a few days ago. I can assure you that despite recent gloomy prognostications, the Quartet is still active. It remains the focal point for all peace efforts. Members of the Quartet formally undertook to meet again before the end of this year. An announcement to that effect was made at the end of the meeting. As a result of pressure from Europe, it was also agreed that the special representatives should meet regularly. These individuals are resident in the area. They are therefore in the best position to provide Members of the Quartet with an overview of the situation, so that the appropriate joint measures may be taken. Closer cooperation of our efforts will also be fostered.
A mere declaration of the continuing validity of the Road Map will not suffice, ladies and gentlemen. Specific actions are required if the current stalemate is to be transcended. Each party would then be able to detect in the other a willingness to move forward. Such measures need to be designed to build a minimum of confidence, and they must be verifiable. During the drafting stages of the Road Map, past experience led us to insist on the need for a verification mechanism. It is now urgent for the latter to be operational as soon as possible.
Mr Abu Ala, the new Prime Minister of the Palestinian Authority, is likely still to be working on the formation of a new Palestinian Government, probably in extremely trying conditions. He might have succeeded by now. I have known Mr Ala for several years and respect him. Mr Ala has built up a wealth of experience in very difficult circumstances. This new Palestinian Government must assume its responsibilities at the earliest opportunity.
I have spoken to Mr Ala by telephone almost every day. There is absolutely no doubt that, as regards security, Mr Ala must begin by bringing order to the Palestinian security services. He would be following the lead of Mr Salam Fayad, the minister responsible for the financial sector. Mr Fallad has done a good job in bringing order to the latter. Horrific terrorist attacks of the kind perpetrated all too often against the citizens of Israel with such devastating consequences simply cannot be tolerated. The attack in Haifa on the eve of Yom Kippur is a further example of what must never again be allowed to happen. The Palestinian Government needs to put an end to this scourge, in the interests of the Palestinians themselves.
Likewise, economic and social reform must continue, for the benefit of the people of Palestine. Europe will offer Mr Ala and his government strong and active support for such efforts.
If the efforts of the new Palestinian Government are to bear fruit, however, it is vitally important for it to be able to count first and foremost on the support of the Israeli Government. There are also a number of key obligations on the Israeli Government pursuant to the Road Map. Israel is required to put an end to its policy on settlements. It is also required to stop building the security wall. This wall encroaches into territory beyond the 1967 borders. Further, Israel is called upon to put an end to its policy of targeted killings. In addition, Israel is called upon to stop other practices we believe to be violations of international law. Israelis and Palestinians need a chance to renew cooperation.
I cannot conclude without saying a few words on regional stability. There should be no doubt as to the determination of the European Union, its Member States, institutions and citizens to combat and condemn terrorism. The Israeli Government is entitled to take measures to protect its citizens from terrorism. Indeed it is its duty to do so. Nonetheless, if terrorism is to be dealt with effectively, it must be dealt with within the framework of international law. That is the bottom line. The Middle East is a very volatile part of the world. Action by the parties involved must be such that it reduces rather than increases tension.
Our Arab friends are also called upon to maintain their commitment to the peace effort. They should also reactivate the initiative launched by Saudi Arabia and formalised at the Beirut Arab League Summit in March of last year. That initiative remains valid and enjoys the full support of the Quartet.
Clearly, the next few weeks will be decisive. It is essential for all members of the Quartet to remain committed to the process in the days to come. This applies in particular to the United States. The road to peace will be long and difficult. That has already become apparent. We know what the objective is and are aware of the difficulties to be encountered on the way.
The European Union must continue to take strong and decisive action in the Middle East. Its actions also need to be creative and consistent. As I said earlier, the next few days and weeks will be crucial. Peace will have another chance, if Prime Minister Ala’s government gets to work and discharges its responsibilities regarding security, and if the Israeli Government is able to demonstrate restraint and generosity so as to reduce tension. It is important not to play into the hands of the terrorists.
For our part, ladies and gentlemen, we shall do all in our power to move the process on as you and all men and women of good will would wish. We remain in touch with all the parties on a daily basis. It is to be hoped that the present vicious circle can be broken. The European Union’s personal representative is in the region every day. We are doing all we can to prevent violence increasing and spiralling out of control.
Mr President, ladies and gentlemen, I am sure we all realise the difficulty of the task before us. Nonetheless, it is essential for us to continue to work day and night to prevent the situation worsening until there can be no possible solution.
. – Mr President, ladies and gentlemen, as the High Representative, Mr Javier Solana, has just explained, the political situation in the Middle East has reached a very low point. Apart from the difficulty in implementing the Roadmap so as to find a way out of the dreadful situation in which the Middle East has been plunged for some time now, new threats are looming on the horizon. Instead of feeling sorry for ourselves, however, we must look to the future, find out why we have failed and take remedial action. If we accept that the two-state solution still has the widest support, despite the building of the wall, despite the settlement problem and despite the attacks by Hamas, then the Roadmap needs to be put back on track. Perhaps the gradual approach that has been chosen, whereby the toughest issues are left until last, should be rethought. Solving the difficult problems first – like refugees and territorial division – may help to remove the obstacles that stand in the way of peace. Best practice acquired throughout the world may shed some light on how to approach the non-negotiable issues.
As Mr Menéndez del Valle has observed in his draft report, any peace plan depends on the honest commitment of both sides – and, I would add, of the international community – to implement it. It is this commitment that currently seems to be lacking: we therefore have to re-establish the political will to make the two-state solution work.
On the Israeli side, polls show that the majority of the population favour the two-state solution, although, according to many observers, a large part of the current Israeli Government will not accept the creation of a genuine Palestinian state on the West Bank. This rejection of the two-state solution and the failure to implement the Roadmap seem to be based on ideological reasons or on security fears. Building the wall, the security barrier, which runs deep inside the West Bank, is a consequence of both schools of thought, but it does not solve the concerns that lie at the root of either one. Both Palestinians and Israelis will, in fact, be left on both sides of the dividing line, many Palestinians will be subjected to great humanitarian suffering and some of the settlements will be left on the other side of the wall.
The European Union has always recognised Israel’s right to defend itself, but security does not consist solely of preventing terrorists from carrying out their abhorrent attacks; first and foremost, it is a matter of winning the people’s hearts and minds. Building a wall may be an acceptable measure, provided it is kept within Israeli territory. Israel now has to adopt a sufficient number of measures to strengthen trust. All extrajudicial executions and all punitive demolition of homes must stop. All outlying settlements on Palestinian land built since September 2000 must be pulled down, and all activities carried on in them must stop, since they are obstacles to the two-state solution. On the Palestinian side, the government seems to believe in the two-state solution, which means accepting the creation of a Palestinian state on the 1967 land; among the people and opposition groups, however, rejection of this solution is gaining ground. Hamas and others do not recognise Israel’s right to exist, as shown by the terrible suicide attacks and other terrorist acts. In addition, there seems to be a growing lack of any ability, power or willingness to set up efficient institutions, especially in the security field.
The new government under Prime Minister Abu Ala must take effective control of the Palestinian territories, undertake clear action against those who organise and commit violent attacks on the Israeli population, and publicly reaffirm Israel’s right to exist. It is equally important to make resolute progress on preparing for the elections, drafting the constitution and involving civil society in the reforms.
It is understandable that the international community should be focusing its attention on the security issue, but we must not forget the need to strengthen institutions and undertake reforms. This is an important aspect, and we should not lose sight of it. Having institutions that work well is the basis for long-term stability and security for both Palestine and Israel.
The international community should be more decisive in setting targets against which the results achieved by both parties can be measured, in effectively monitoring all areas and not just that of security, and in offering rapid, effective support from donors.
Is there any hope? Both Israelis and Palestinians have to be persuaded that they have something to gain by moving on from today’s terrible situation. Both sides have signed up to the creation of a Palestinian state in the West Bank and Gaza Strip and to a guarantee of secure borders for the state of Israel, not to mention full acceptance of Israel by all countries in the region. The international community must now do everything it can to persuade, coax and put pressure on both sides to honour the commitments they have made.
– Mr President, Mr Solana, Commissioner, ladies and gentlemen, we face a very tragic situation in the Middle East. We all thought that after the Iraq War, more intensive efforts would be made to find a solution to this apparently unending Middle East conflict. Unfortunately, this hope has not become reality. We appear to be in a situation of hopelessness, and the spiral of violence is continuing to escalate. On behalf of our group, I would like to state very clearly that every suicide bombing is a crime against the young people who carry it out and a crime against the Israelis whom they take with them into death. This must be made very clear.
We also say, however, that the ‘selective murder’ response, as Mr Solana has said – the policy of ‘an eye for an eye, a tooth for a tooth’ – does not help to make peace possible. I would like to thank Commissioner Monti for what he said about the wall, for his great ability – we know he has other abilities as well – but I would particularly like to thank him for saying what he did, and for the way he said it. I would like to thank him very warmly for that. If you would permit me to make a personal remark, I can trace my political commitment back to when, at the start of 1962, I saw a wall in my own country. That is something that profoundly affects people’s hearts and spirits. I am profoundly convinced, ladies and gentlemen, that the construction of this wall is a very great tragedy. It is a tragedy for Israel too, because it will simply lead to more hatred and revulsion. It is not a measure that will genuinely promote peace, and in my view, the wall will not increase Israel’s security either.
It must also be said that the illegal settlements are an ongoing factor preventing a peaceful solution. Let me say, not only on my own behalf, but also on behalf of my parliamentary group, that if a wall is constructed which leads to more hatred and more humiliation, this is a further argument, to my mind, for having an international peacekeeping force to keep the two hostile parties apart. I hope that a debate will begin, for once, about whether an international peacekeeping force …
… involving Europeans would be a way forward. From our point of view, it is clear that the aim must be for Israel to exist in secure borders. The aim must also be a Palestinian state in secure borders. We call on the key actors – Prime Minister Sharon, President Arafat, and the new Prime Minister Abu Ala – to give peace a chance and to overcome what are perhaps personal dislikes. Dialogue is essential, and Mr Solana, I would like to thank you particularly for what you are doing. I believe you really are doing what you have described, and that you are working day and night and talking to the key actors.
Now, of course, the development must continue. As desperate as the situation may appear, human and political life is never entirely hopeless, for if it were, we would have to give up our efforts altogether. For this reason, a further effort is required from the European Union, the United States, the United Nations and Russia to ensure that the actors on both sides start talking to each other again.
Perhaps we have an even greater responsibility than our American friends. After all, we always demand a great deal from the Americans. We criticise them when they do something and we criticise them when they do not. As Europeans, we should now, for once, take the initiative, especially since our American friends have other concerns with the start of the presidential election campaign – and we know how important are the groups in America whose support a candidate needs in order to be elected. We Europeans should therefore launch a genuine initiative here.
Let me conclude by saying something that especially concerns the issue of human dignity. There are no second-class people. Everyone is equal, and everyone is equal in human dignity. This applies to the Europeans, it applies to the Americans, it applies to the Palestinians, it applies to the Israelis, and it applies to the Chechens and to everyone in the world.
In the European Union, we are currently in the process of adopting a constitution, and this constitution is a process underpinned by values. I think we would do well to make people the focal point, and that is why we must adopt initiatives at this time to ensure that the dignity of the Palestinians is respected and the dignity of the Israelis is respected and that both nations have the chance to move into the future together in peace, in a democratic system. We should play a strong and pro-active role in this context. I would like to thank Mr Solana very warmly for all that he has contributed to date, and I hope that we will be more successful in future than we have been so far.
Mr President, I have just heard the sad news of the murder of Mr Jose Antonio Bernal Gomez, Press Attaché at the Spanish Embassy in Baghdad. I trust you will convey the deepest condolences of the House to the Government of Spain.
On behalf of the Group of the Party of European Socialists, I would also like to express our condemnation of the Haifa attack. This attack took place at a particularly sensitive time for Israel, coming as it did on the eve of Yom Kippur, the Day of Atonement. We express our condolences to all those Israeli and Palestinian families suffering as a result of this escalation of violence. This has come about despite the resumption of dialogue on 30 April, which represented a glimmer of hope and a window of opportunity.
We endorse the content of the Menendez del Valle report. It is worth highlighting that, although there are differences of opinion and divisions amongst us Europeans on a number of matters, the Middle East is one issue on which we are broadly in agreement. This consensus between all the Member States of the European Union dates back to the 1980 Venice Declaration. The broad support for these proposals in the House is also worth noting.
Further to the statements made by Mr Solana and Commissioner Monti, I believe there is also clear agreement that we must maintain our political, diplomatic and economic effort. Mr President, the issue is not whether the Road Map is valid or not. The issue is that we must go down the road to peace, however difficult and dangerous it proves. After all, the Road Map is simply a way or a means of achieving peace.
In this connection, we believe we should make it clear to our Israeli friends that terrorism has to be dealt with within the framework of international law. The attack on Syria in the wake of the terrorist incident is unacceptable under international law. It violates the territorial integrity of a third country and contributes to a dangerous escalation of tension in a part of the world that could most certainly do without it.
I also believe we should make it clear to the Israeli Government and to Mr Sharon that the solution to the conflict does not lie in implementing the law of an eye for an eye and a tooth for a tooth. It does not lie either in calls for the murder or removal of the elected representative of the Palestinian people. I recently attended the celebrations at Tel Aviv University in honour of Shimon Peres’s eightieth birthday. Bearing in mind statements made by Mr Peres, statements by other prominent Israeli leaders and statements by Mr Arafat and by the Palestinian Authority, it appears a number of concessions have been made. I refer firstly to the recognition of the right of the State of Israel to exist. This is recognition granted not only by us but also by the Palestinian Authority. Secondly, it has been recognised that peace can only be achieved through negotiation. Thirdly, it has been recognised that negotiations must be based on the 1967 borders. All this is to the credit of the Palestinian Authority. Mr Abu Abas represents this approach. He addressed the House when Mrs Fontaine was President, and was one of the negotiators of the Oslo Agreements. I would like to add also that the Palestinian National Authority could become a role model in democracy for the whole of the Arab world. I have in mind the activities it is currently engaged in and indeed the possibility of fresh elections, if the latter are permitted. In short, a hard intransigent approach leads to strengthening fanatic, anti-democratic and aggressive attitudes.
I shall now turn to the matter of the building of the security fence. Mr Poettering spoke eloquently on the basis of his personal experience. I should point out too that from the Great Wall of China to the Berlin Wall, all such walls have proved utterly useless. We should appeal to the good sense of the Jewish people. They owe their very survival to the absence of walls. We must appeal to them to come to their senses and stop building a fence that does not even respect the 1967 borders. This fence will also make it impossible to achieve what we in the European Union have succeeded in doing, namely establishing a network of inter-connected interests. Links of this kind are just what the Middle East needs. They would result in fewer arms, greater opportunities for cooperation and economic development and greater opportunities for coming closer together.
Finally, I would like to support the action taken by Mr Solana and also by our Representative in the Middle East. I believe the Quartet must continue its work. The possibility of establishing an international mandate involving the deployment of an international force on the ground should be considered too. This would be a peace-keeping buffer force supporting the efforts to be made by both parties. In conclusion, Mr President, the Road Map cannot be allowed to fail. Fanaticism, terrorism and intransigence cannot be allowed to ride roughshod over common sense and a just and dignified peace. I wish you well, gentlemen. You can count on our support.
Mr President, I listened carefully to the statement by Mr Solana. Clearly, the Middle East is an area of major concern for us. Only this morning I was reading the , a Zurich daily with a fine reputation the world over. It contained an article calling for speedier distribution of funds to victims of the Holocaust. You may well wonder how these two issues are linked. They are linked because they both relate to an event that took place in Europe, and that event gave rise to the conflict in the Middle East we are debating today.
In the same newspaper I read that the United States Congress is preparing to impose sanctions on Syria. Sanctions will certainly not help to improve the situation. That is not the way to put an end to conflicts. Two days ago, Mr Naser Yusuf, the nominee for Minister of Internal Affairs in Mr Abu Ala’s new government, refused to swear allegiance to Yasser Arafat.
Mr Ariel Sharon acted in the same vein recently too. He declared he was ready to attack enemy targets wherever they might be. This is a threat. It imperils the very stability of the area as described by Mr Solana. Such a threat to the stability of the region will inevitably result in counter threats. In yesterday’s Syria was reported as stating that it is of course prepared to defend itself against any aggression.
Clearly, the situation is particularly difficult and extremely complex. The European Parliament is preparing its position on the basis of the report drawn up by Mr Menendez del Valle.
I should like to focus on the first part of the report. In it, the Road Map is presented as the only possible solution to the current conflict. In this part of the report too, particular emphasis is placed on education for peace. Careful consideration should be given to the latter. There is some doubt as to whether education for peace really does exist amongst the Palestinian and Israeli people, or whether what actually exists is education for hatred. There is nothing to be gained from the latter. I believe this matter deserves attention.
Discussion of what should happen following implementation of the Road Map and the ensuing peace conference is best left until the time comes. I believe it is too early to discuss issues such as Jerusalem, Israel’s withdrawal to the 1967 borders and refugees. There are other more urgent matters to deal with just now. In this connection, I should like to say a few words about the security fence. The sections built beyond the 1967 borders amount to an act of aggression. The sections on the borders may prove to be a mistake. Nonetheless, if it is instrumental in preventing the death of even a single victim, the fence will not have been built in vain.
In conclusion, I should like to refer to an article by Mr Samuel Hadas. He was the first Ambassador of the State of Israel to the Kingdom of Spain and also to the Vatican City State. In his article, Mr Hadas maintains that the Quartet’s Road Map for the Middle East is the only way forward. He also states, however, that currently the way forward seems to lead into a maze from which there appears to be no way out. Mr Hadas concludes by stating that there will be no magic solutions. In his view the United States is the only power able to assist, or in other words, to pressurise the parties to get the peace process back on track. As an aside, I must say that in my opinion it is actually for the Quartet to apply pressure to the parties. Mr Hadas further states that until the United States and the international community understand that in the present circumstances Israelis and Palestinians are not in a position to get the peace process back on track themselves, both parties will continue to teeter on the brink of the abyss. I am convinced that the onus is on the international community and especially on the Quartet. I believe Parliament must support the Quartet and the European Union as they contribute to the Middle East peace process.
– Actually, Mr President, I would rather not have spoken this morning; I would rather have kept silent, just like the Israeli women in black who have been silently saying ‘Stop the Israeli occupation’ ever since 1988. I have too much love and respect, however, for my group’s chairman, Mr Wurtz, who has asked me to speak, and for my colleagues, but, most of all, a symbolic gesture might not work here and so I will have to use words. I must say, Mr Solana, that I feel frustrated, embittered and, above all, highly indignant. Indignation is a political concept, not a state of mind, and I am indignant because, every day, I feel caught up in a spider’s web in which the law, justice, freedom and the truth suffocate and die every day: they perish in the Dance of Death performed by the Sharon government, Hamas and Islamic Jihad. On the one hand – and it is not trite or futile to repeat this – there is an army that is militarily occupying a country; on the other, there is international law, which is constantly being flouted and which we now repeat like a litany. International law should be obeyed, but not a single resolution is being obeyed.
I have no hesitation in considering Hamas and Jihad to be enemies, even though, as I am non-violent, I have eliminated the concept of enemy. It is clearly criminal to send young people to kill themselves and others; those who do so are responsible for these deaths and I consider it a crime, but please let us also break out of this inertia, this diplomacy that causes more deaths every day and contributes to this crime. I feel responsible, together with you, all of you, for what is happening in that country, because it is not enough just to call for compliance with international law. Of course, it is a good thing to go there, and I, too, thank Mr Solana and I thank Mr Moratinos very much, although I have to say that, at the time of the Quartet, Marc Otte was, in fact, absent because of Ariel Sharon’s blackmail at the most sensitive moment when they were resuming talks on the Roadmap. We were not there at that moment, because we rightly recognised that Ariel Sharon had been legitimately elected. Yasser Arafat, too, was legitimately elected, and he cannot be accused of representing everything that is evil. He is not my leader – I am an autonomous, free-minded independent – but it must be admitted that Yasser Arafat has been a prisoner for the last three years, and that is no minor matter. Yasser Arafat has been a prisoner for the last three years and he certainly cannot be in military control of the Jenin area, where there are Israeli tanks, bulldozers and soldiers. He cannot. He can do what the government under Abu Mazen and now Abu Ala has been trying to do: to come to a political agreement with all the forces, including Hamas and Jihad, the moderate wing, let us say the wing that accepts peace or accepts a total cease-fire. Every time, however – it is not just a trivial thing to say: it really is true, and that is how it is – every time, some leaders get killed. This is of no small importance, and I am very grateful to Mr Poettering and I would not like him to feel embarrassed because the left likes him so much today or because I usually respond to problems in a cross-party way. I thought Mr Poettering’s speech was marvellous, to the point and perfect, even on the subject of the wall. Commissioner Monti, I think you should go and see the wall. As Mr Poettering said, the wall separates, destroys and kills freedom and the chance to communicate. That is not the state that people want to create for Palestinians and Israelis: we want a state in which Palestinians and Moslems communicate together. That wall is an obscenity, it is clear to everyone, I have seen it, I went to see it last Saturday. In Adudis, it cuts the whole village in half. An article in the Israeli newspaper, , by Gideon Levi, who is an amazing journalist, tells of how, in order to cross the road, children have to squeeze through the gaps in the concrete: their thin bodies get through but their schoolbags do not and they throw them over to the other side. It is an obscenity that must be stopped.
Now, I am convinced that there are many things that can be done; I am also convinced that Parliament must take itself more seriously when it drafts and adopts resolutions. I am tired of writing resolutions and building bridges: the resolutions need to be enforced. We have been saying since time immemorial that we need to set up an arms embargo and that we need to verify the applicability of the association agreement; most importantly, we have decided on a high-level delegation (I have nearly finished) from Parliament. I believe we should do this; we should keep following the Roadmap, and there is a hope … I am sorry, Mr Cox; I am sorry, everyone; I have not written out my speech and so I have lost track of time, but I should like to say one more thing. There is a great hope in Palestine and in Israel: it is those thousands of Palestinians who endure every day and who do not agree with the bombs and the attacks, and those hundreds and thousands of Israelis who are fantastic, like the two pilots last week who were ordered to bomb Nablus and refused. They were over Nablus; the young men felt for the people and turned back; obviously they were suspended from duty. This is extremely important: it shows that a sense of humanity is growing, and we must make it grow within ourselves, in others and among Palestinians and Israelis.
– Mr President, ladies and gentlemen, I believe all of us are united on this issue, as demonstrated by the speeches of Mr Poettering, Mr Barón Crespo, and all of those who have spoken, up to and including Mrs Morgantini. That would be my first point.
Secondly, listening to Mr Solana’s speech brought on feelings of despair, weariness, anger and a sense of powerlessness. If I may continue in the same vein as Mr Poettering, I believe that we in this Parliament should have the moral strength to question the assumption underlying the route map, which, as Mr Solana said, reflects the idea of gradual progress towards peace. That was the idea at Oslo and the idea that has been nurtured up to now. I do not believe, however, that this gradual approach is working any more. Is there any political alternative we can propose to this gradual approach?
Ami Ayalon and Sari Nusseibeh, respectively the former head of Israel’s security services and president of a Palestinian university, argued that we must state where we want to go, and create a political shock on that basis. If we were to take up their idea, what could the European Union propose by way of a political shock? Here is my suggestion. The European Union, by which I mean all the European states with a voice on the Security Council, shall propose a solemn vote in the UN General Assembly on the Palestinian state, modelled on the idea of creating the Israeli state. The motion shall be that the Palestinian state shall receive the same rights and responsibilities as the Israeli state.
After this motion has been approved, the European Union shall propose, through its representatives on the Security Council, that a UN military force be sent to keep the peace between the Israeli and Palestinian states. Firstly, the Security Council shall accept the European proposal for the immediate disarmament of all military forces in Palestine other than those of the Palestinian state. Secondly, the map of that state shall be redrawn along its 1967 borders. The Security Council shall then give both the Israeli state and the Palestinian state two, three or four months to disarm and to withdraw from Palestinian territory all colonists living outside Israel’s 1967 borders. Thirdly, the Security Council shall decide that any alterations to those borders should be negotiated and accepted by both sides. After a given deadline, the international community shall take responsibility for compelling any colonists who are not on the right side of the border to leave and for disarming any Palestinian terrorist groups who have not been disarmed by the Palestinian National Authority. Finally, the UN shall decide that Palestinian refugees shall be permitted to return only to Palestine, and Israeli – by which I mean Jewish – refugees only to Israel.
What I am proposing, then, is that we administer a real political shock. If we do not do so, we will always remain in the same impasse, endowed with extraordinary moral strength, but powerless. Once and for all, we must seize an initiative which will have very harsh political and military consequences for us, but which is our only chance of helping the Palestinians and Israelis.
– Mr President, who will take the risk of defying, let alone attempting to dismantle, the Palestinian terrorist organisations Hamas and Islamic Jihad? Ahmed Quraya, the new prime minister in the Palestinian emergency cabinet that was sworn in on Tuesday, has himself said that he will not in any case. How, Mr Solana, do you respond to that, or is the Council remaining silent about its explicit demand that the Palestinian Authority should dismantle terrorist organisations within the areas under its control? Who, too, will dare to give a real warning to the other countries that are stirring up conflict between Palestine and Israel, headed by Syria and Iran? Instead of supporting Israel in this, prominent EU Member States are falling headlong upon the Jewish state. Not to mention European expressions of support to Syria, which, let it be noted, whilst being a member of the UN Security Council, has for years functioned as a training camp and base for Lebanese and Palestinian terrorist networks! Is the European Union really going to enter into an association agreement with Syria, as Commissioner Patten very recently proposed in this House? Do you share my view that Brussels is thereby sending a completely wrong political signal to such a violent region as this one? Think of Haifa!
– Mr President, ladies and gentlemen, Mr Cohn-Bendit’s Roadmap could be quite attractive if people in this Parliament did not take such one-sided views. Very often, especially on the Israeli-Palestinian question, people see the problems on one side but often forget about those on the other. They forget, for instance, that the Palestinian constitution denies the existence of Israel; they forget that Palestinian school books teach that Israel does not exist and that its people do not exist and never have existed; they forget that, in 1999 or 2000, the Camp David initiative failed because of Yasser Arafat’s clumsiness at negotiating and accepting a compromise that might, perhaps, have resulted in a very different situation from the one we have today; they also forget everything about which we are quite rightly indignant, because we demand a lot from Israel, a democratic people, and we are also entitled to demand a lot from peoples that are not democratic but, we hope, will become so. Clearly, however, we can only conclude that what is happening is a response to attacks that society would normally be unable to tolerate but which have, however, become the daily bread of Israeli society.
Ladies and gentlemen, Europe is failing in its duty; it is unable to do its job despite the efforts of our High Representative, despite the efforts made in the Quartet. There is no doubt that Europe is stepping back, and, very often, this can be positive in hindsight, as has been the case over the last six months, when the Roadmap has not, I think, been altogether unanimously accepted by many European governments, which may have wanted to split the front so as not to accept the US line. Therefore, I believe that, if all this is true, we Europeans should also examine our consciences. If our outlook were more balanced, more pragmatic and more objective, we would not be seen by one of the sides involved as being of little consequence in resolving the Israeli-Palestinian conflict.
Mr President, I should like to endorse the request made to the President by a previous speaker. It would be appropriate for condolences to be sent to the victims in Haifa. I would also ask for our condolences to be sent to the family of Jose Manuel Bernal Gomez, the Spanish official accredited in Baghdad. All terrorism is reprehensible, regardless of its origin.
This week the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy adopted the report on the Middle East drawn up by Mr Menendez del Valle. I should like to say here and now, in advance of the vote at the next part-session, how much I welcome the effort made by all the political groups to agree on compromise amendments. If these are not changed in plenary, they will enable the text to be adopted with a substantial majority.
I am not sure how much bearing the document will have on the situation, though I am sure it will be less than we hope for. Nonetheless, I am quite sure European Parliament resolutions that do not enjoy the support of a substantial majority are meaningless.
Be that as it may, I would like to point out that the willingness of all the parliamentary groups to reach an agreement underlines the critical nature of the situation. Everyone has lost out during the three years of the Intifada. The only winners have been the extremists and they have taken the debate onto their own violent ground.
We certainly all agree that the quality of life of both Palestinians and Israelis is now worse than it was three years ago. Regardless of the method of comparison used, it is clear that both groups have lost out as regards social welfare, freedom and security.
As I see it, it is simplistic and therefore useless to attempt to apportion blame to individuals on one or other side. I believe all those involved share the blame for the present situation. I agree with Mrs Morgantini on this. Obviously, we each have different views and sensitivities regarding the conflict. I am sure, however, that we all agree on our dislike of walls such as the so-called security wall.
Undoubtedly, the Israeli Government does have a duty to defend its citizens against terrorism, but this is not the best way to do so. I believe we are all of one mind as regards condemnation of targeted killings. We are all alarmed too at the danger of the conflict spreading to neighbouring countries. Further, I believe we all agree that we would like to see in place a Prime Minister of the Palestinian Authority who would be willing and able to act against terrorist organisations and put an end to them. Control of the security forces is required, obviously. Mr Abu Mazen was unsuccessful in this regard. We are as yet unsure how the government being formed by Mr Abu Ala will fare. His track record has earned him the support of the House.
I would ask honourable Members to take a moment to reflect on how they might be feeling if during the last three years terrorist attacks had become almost weekly events in their countries, and if these attacks had caused nearly 500 civilian victims. I therefore believe we must continue to back the Quartet. There is currently no alternative to the Road Map, and the European Union’s foreign policy needs to be supported. We must believe in ourselves. We would all prefer the Union’s foreign policy to have more resources at its disposal and enjoy greater visibility. We would also like it to be able to call on a joint diplomatic service. Nonetheless, the Union’s foreign policy does sometimes have more influence than we might think. This is particularly so in the case of the Middle East.
–  Mr President, Mr Solana was kind enough to say he had devoted a good deal of time to my report. I should first like to thank him for doing so. I should also like to thank Commissioner Monti for his kind words. I broadly endorse Mr Poettering’s remarks also. They provide an indication of the degree of consensus reached.
The title of the report I have been privileged to draft refers to peace and dignity in the Middle East. I chose these two words deliberately, because I think they provide a clear indication of how things stand and what we need to aim at.
The Committee on Foreign Affairs, Human Rights Common Security and Defence Policy adopted this report by a broad majority. I am therefore now in a position to have the pleasure of speaking on this text on behalf of the committee, not just as a socialist.
It is worth mentioning that the report does enshrine a broad consensus on a number of key issues. This consensus was referred to earlier in the House. Given the short time at my disposal, I shall only refer to a few of the relevant issues. For instance, we all hope the Road Map will remain in force. We are all united in calling on both parties to keep it alive.
We are of course united too in our condemnation of terrorism. Nonetheless, we are adamant that the peace process must not be blocked or put in abeyance because of terrorism. The terrorists would actually see this as a success. We call on the Quartet and on the parties concerned to declare the city of Jerusalem a cultural and religious heritage of mankind. We also call for Jerusalem to become a dual capital, at once the capital of the State of Israel and of the future Palestinian State. We hope this will come about at the earliest opportunity.
Further, we call for an international presence in the area. We believe that an international force should be dispatched there when the time is right and subject to the consent of both parties. We do of course believe that the State of Israel has the right to defend its citizens and its security. This right must, however, be tempered by the rule of law. The rights of Palestinian citizens must also be taken into account.
On the one hand, we invite the Palestinian side to reorganise its security forces and make tangible visible efforts to dismantle terrorist organisations. On the other, we call on the Israeli side to withdraw its army from the autonomous territories. We also call on Israel to put an end to targeted killings, and freeze all settlement activity and the building of the security wall. Many pertinent comments on the latter have been made in the House already.
Lastly, I should like to refer to an amendment supported by the rapporteur. This is an amendment designed to deal with a hypothetical situation in which the Road Map was blocked. Of course, we hope this will not happen, as it would have drastic consequences and lead to still greater suffering for Israelis and Palestinians. Nonetheless, alternatives need to be in place, notably the establishment of an international mandate in Palestine under the authority of the Quartet. This would include an international force on the ground.
Mr President, I should like to conclude on a strictly personal note. The acts of war perpetrated by Israel against Syria last Sunday are a violation of international law and fly in the face of political reason. It is my earnest desire that they do not lead to something even worse.
Mr President, I too should like to thank the High Representative for his statement. It is with much regret that we have to observe that the large amount of sympathy always enjoyed by Israel in Europe has sustained significant damage over the last year. That is something that can be inferred from today’s debate in this House, and it can be observed by keeping an eye on the European media and by listening to the announcements by the European governments, parliaments and political parties, including too the very clear European rejection of the decision by Israel’s Security Cabinet to remove Yasser Arafat from the Palestinian territories.
In the same way, we must condemn the Israeli attack on Syria, an action that contravenes international law. Nor does the fact that the United States is now considering sanctions against Syria contribute to a solution to the Middle East conflict.
The latest trend is, naturally enough, reflected here in the European Parliament and thus in the report that we have just heard discussed and that has been adopted by a large majority of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This contains probably the toughest criticism of Israel we have seen here in Parliament.
The Israeli Government must withdraw its military forces from the occupied territories and bring them home. It must put a stop to the executions, and it must suspend all activities surrounding the settlements and the construction of the shameful so-called Security Wall. I should like to thank Mr Poettering for his very clear remarks about that wall.
The Palestinian authorities must secure clear and firm support for the new government’s efforts to reorganise the security forces. They must restore public order. They must clearly demonstrate that they are taking practical and visible steps to combat the terrorist movements, they must implement the reforms already proposed and they must organise, where possible, free, fair and open elections.
We no doubt all share the High Representative’s frustrations, but we must keep to the Quartet’s road map for peace in the Middle East. We must reach a definitive peace agreement between two equal, democratic and sovereign states that live peacefully together behind secure and recognised borders on the basis of UN Resolution 242 of 22 November 1967. Israel and Palestine cannot resolve the conflict without help from outside, and the international community must continue to put pressure on both parties. It may also be necessary to send an international intervention and observation force to the region, a force that the Quartet must assemble, that, under the auspices of the UN, would monitor developments and that, subsequently, could guarantee that the final peace agreement was being observed by the parties.
– Mr President, the wall being built by the Israeli Government will reduce the already tiny West Bank territories by 58%. This is indeed an abomination in economic and human terms, but it is also a real provocation in political terms. It brands all the inhabitants of Palestine as terrorists, which is scandalous. The wall will not protect Israeli society from the violence and barbarism of suicide bombings against civilians. The building of this wall makes the destruction of the Palestinian state possible, security for either of the two peoples unlikely, and also dashes any hope of peace in the Middle East. By attempting to use the attack on Syria to exact revenge for the Haifa bombing, in contravention of all international law, Sharon has assumed responsibility for putting the whole region to fire and the sword.
This killing frenzy will abate only if force is used. The European Union has the means to intervene, if it chooses to do so. The Council must, therefore, suspend the association agreement while the occupation lasts. The European Union can also demand that this illegal wall be destroyed, in accordance with the famous Roadmap. The European Union must prevent the threats against President Arafat from being carried out. Unfortunately, however, it will not do so without a mass demonstration of solidarity on the part of the people of Europe, appalled by the humiliation, destitution and despair of the Palestinians.
– Mr President, we are still seeing positions being taken on the conflict in the Middle East which either favour Israel against Palestine or censure the Israelis to the benefit of the Palestinians. There are probably arguments in favour of both sides. The inalienable right of innocent Israeli communities to defend themselves and the natural desire of Palestinians freely to determine their own future are, of course, among those arguments. What is beyond all doubt is that there is no argument to justify the terrorist tactics embraced by both peoples in the region. Our group believes that any remaining hope of peace between Israelis and Palestinians still lies in the road map. This initiative, which involves not only the belligerents but also the United States, Russia, the United Nations and the European Union, must be improved, but cannot be abandoned. Its objectives remain valid, aiming as they do to resolve the conflict by 2005, putting an end to the violence and terrorism and allowing a future Palestinian state to exist peacefully alongside Israel. That coexistence requires effective democracy based on tolerance and freedom; we must recognise that such democracy is not yet in place.
It is absolutely crucial to begin moving forward again following the logic of give-and-take, expecting each party to honour its commitments at every stage. We cannot accept matters as they stand at present. There have been few, precious few positive steps, and those that have been taken have been answered with violence. If the conditions for producing solid ties of mutual trust cannot be created, we will not only witness the deaths of more innocent civilians but also, some day soon, the day when hope itself dies.
The , therefore, is unacceptable. In consequence, the European Union must, in partnership with other interested parties, increase the pressure to make the resumption of the peace process possible and enduring. Unlike some of the honourable Members who have spoken here, our group doubts very much indeed that the solution is to send a military force made up of armed units from a coalition of countries to intervene in the area. Of course, we do not accept the construction of a wall separating the two countries. What seems unacceptable is attempting to replace that wall with a human barricade, even if it is well armed, organised and authorised by the international community. Besides, this would be a traditional military response which would not resolve the current situation, typical of urban guerrilla warfare. We feel that the full force of European diplomatic pressure should be thrown behind the drive to make it clear to the Palestinian authorities that the despicable suicide attacks against the Israeli civilian population must cease forthwith and for good. On the other hand, it is also crucial to ensure that the response of the democratic Israeli Government is restrained, and also to warn neighbouring countries in the region to refrain from harbouring terrorist groups in whose bases criminal activities are sustained and undertaken.
As we have reiterated on many occasions, there is no such thing as good terrorism, just as there is no such thing as bad terrorism. Furthermore, no type of terrorism is ever justified. Or justifiable. We cannot tolerate any argument for resorting to it, otherwise we recognise its ends as legitimate. Wherever terrorism lurks, wherever it rears its head, whatever form it takes, the European Union must not shrink from fighting it. That is because we are fully convinced that the resolution of the conflict in the Middle East would deprive international terrorism of a powerful ideological prop.
Mr President, I too, of course, condemn most vigorously the attack in Haifa, but I am very pleased that Mr Solana expressed the view that Israel too must assume its share of responsibility for the fact that such attacks occur.
The responsibility that Israel must assume was expressed in the demands made of Israel that we find in Mr Menéndez del Valle’s report, and I am able fully to endorse these. I could, however, do with learning, in this House today, what the EU quite specifically intends to do to force Israel to comply with all these requirements and to force it, for example, also to put a stop to its state terrorism that has, of course, led to the deaths of very many more Palestinians than of Israelis. That is because, as long as we, here in the EU, do not force Israel to comply with these conditions, Abu Allah does not have an earthly chance of stopping the Palestinian suicide bombers.
– Mr President, horrifying though they may be, the terrorist attacks in the Middle East – whether Palestinian suicide bombings against Jews or targeted Israeli strikes against Palestinians – cannot hide the fundamentals of the problem. For, while it is true that there can be no peace without security, there can be no peace without justice either. In the light of this thought, then, what is the fundamental problem? It is knowing whether or not Israel, which has, in the course of the conflicts, come to occupy 72% of the former British Mandate over Palestine, is prepared to hand over the remaining 28% to the Palestinian people, in order for a free and sovereign state to be founded there. Is Israel prepared, after thirty-five years of military occupation, to evacuate these territories and cede power back to the Palestinian Authority?
If the answer is in the negative – and one is reluctantly forced to admit that nothing hitherto could induce one to think that it might be anything else – then the violence will continue: violence in retaliation, retaliation through violence, colonisation through wall-building. New wars will be waged in defence of the principle of retaliation. We believe that both Israel and Palestine have a right to security within recognised, respected borders, but it is no good weeping over the number of victims if we cannot propose a political solution. One might disagree with Mr Cohn-Bendit’s suggestions – I certainly do – but his plan at least has the virtue of existing. Let us clearly state where we want to go. That is the prerequisite for the resolution of this conflict.
Mr President, ladies and gentlemen, the High Representative has just talked about the dreadful and ongoing death toll in this territory between Israel and the Palestinians. We in the European Community must consider what contribution we can make to ensuring that, in the long term, peace is restored to this tormented territory. The question is this: What contribution can the European Community make? Indeed, is the European Community powerful enough to make an effective contribution here? The European Community is certainly powerful in the economic field, and its economic contribution to stabilising this territory in the past undoubtedly outstrips the contribution made by others in the same way.
Yet on the other hand, when it comes to taking final decisions and to providing final guarantees to one side or the other that its people can live in peace and security in this territory in the long term, the European Community in its present state is obviously still too weak to make this vital contribution. That is why I too have a question for the High Representative, who is working with great commitment in this region: What role does this territory play in the European Union’s security strategy, which is currently being drafted? I am aware, Mr Solana, that your staff are working very intensively on this security strategy. This security strategy also involves the circle of friends with which the European Community is surrounding itself, and so my question is this: how much priority will be given to this particular conflict within that framework, and in developing this circle of friends, will the dreadful conflict which we are discussing here today be given adequate priority?
Mr President, let me join in with Members across the House in expressing deep regret for the deaths on all sides in recent attacks in the Middle East. It is now more than 1000 days into the Intifada and 3000 people have lost their lives. It is time for the killing to stop. Terrorism is inexcusable and the Palestinians' legitimate national aspirations cannot be achieved through violence. European and worldwide support for their cause is weakened with every suicide bombing.
Equally, Israel must meet her obligations by freezing settlement activity, restoring Palestinian freedom of movement, ending targeted assassinations and ensuring that the security fence does not encroach on Palestinian land. In this European Parliament, more than anywhere else, we understand the prospect for generation after generation of division and fear which this new Berlin wall represents.
I strongly support Mr Solana's reiteration this morning that the fight against terrorism must take place within international law. I call on him to press the undoubted case that Israel's treatment of the Palestinians in the occupied territories is illegal under the fourth Geneva Convention. I welcome the agreement reached by EU foreign ministers to freeze the assets of Hamas, but regret their delay in coming to this decision.
Commissioner, I am proud that the EU's single biggest external aid programme is its contribution to the Palestinian authority.
Yesterday, however, I spoke to friends and colleagues in the NGO UNA International Service, which is active in the region. They tell me that all EU-funded development projects have had to be halted because of the emergency in the Middle East. The UK's department for international development is on record as saying that development there is dependent on the relaxation of Israeli curfews, closures and checkpoints, and eventual withdrawal.
We should roundly condemn the fact that Israeli defence force attacks since 2001 have effectively destroyed EUR 25 million of EU development projects. I do not believe those who accuse the EU of unconsciously subsidising the occupation, but Israel should be forced to pay more than one piece of compensation to the European Union for this unjustified destruction.
Mr President, I have a number of questions for Mr Solana, who was also the Secretary General of ΝΑΤΟ when the intervention was made in the former Yugoslavia.
Mr High Representative,
- Why is Milosevic one thing and Sharon another?
- Why is the autocratic government which existed in the former Yugoslavia one thing and the government of Israel, whose members talk officially about the murder of Arafat, another?
- Why is the KLA one thing and the jihad another?
- Why are Kosovars, who have other rights, one thing and the Palestinians another?
- How much longer are we going to have two sets of standards and such hypocrisy?
- Why are we searching power stations in Iran with a magnifying glass and no one is telling us what nuclear weapons Israel has?
- Why is there an international alliance and ‘desert storm’ when Saddam Hussein attacks Kuwait and just a few paltry announcements when Israel attacks Syria?
- Why with the Berlin wall do we say ‘good-bye Lenin’ and with the Palestinian wall do we say ‘good morning Sharon’?
- How far will we go?
- Where is Europe?
- Why is Europe paralysed?
- Why does Europe have no voice when the United States does have a voice?
- Why does Europe not take a specific initiative at the United Nations for there to be international forces in the area of tension between Israel and Palestine?
– Mr President, the neoconservatives warned us that Baghdad was the start of their journey. When we were unable to prevent the United States’ war in Iraq, or, worse, when we supported it, as most European governments did, we knew of the heightened security risks we were causing in that region, just as we also knew that the next stop after Baghdad might be Damascus. One has only to listen to the language of US and Israeli leaders, the criticisms they have directed at the Syrian regime over the last few months: support for Iraq’s Ba’athist leaders, possession of weapons of mass destruction, chemical weapons programmes, harbouring terrorists. These are the same fallacious arguments which had already served as a pretext for the US occupation of Iraq. They are now being mobilised again against the leaders of Syria. The US Congress draws up a pre-emptive embargo against Syria, and then, hey presto! Israel begins pre-emptive strikes on Syrian territory.
All the speakers here have condemned the Haifa bombings, and I, of course join them in so doing. I would rather not have waited until Mr Barón Crespo’s speech, however, to hear express condemnation of Israel’s violation of Syria’s territorial sovereignty. In the same way, I would also like to have heard some reminder of how difficult it is to speak of European foreign policy at a time when certain European countries are involved in the military occupation of Iraq.
Mr President, after the Israeli raid into Syria, the first of its size since the Yom Kippur war, in retaliation for the dreadful attack in Haifa perpetrated by a young female suicide bomber, the first question is whether we are at risk of entering a dangerous phase for peace throughout the Middle East.
It is undeniable that between President Assad, who is sticking to a rigid political stance and whose duty it is, therefore, to react strongly to the serious provocation represented by an attack on Syrian soil, and Prime Minister Sharon who, 13 months away from the US elections, can feel that he has a particularly free rein, there are elements that could further inflame tensions and result in the entire region becoming engulfed. What we are seeing at the moment, however, is the modest and slow nature of the initial reaction from Damascus, which has undeniably brought the global weakness of Syria’s current position to the fore. The little success it has had in submitting its case to the Security Council has shown its isolation at international level, which adds to its relative regional isolation since the war in Iraq and its military weakness since Damascus has stopped receiving supplies of sophisticated weapons sold on credit. With military decoupling from Israel increasing greatly, it is difficult to imagine Syria taking the risk of military escalation in the Golan Heights. The Republic of Syria will, therefore, no doubt do so on the Blue Line with the intervention of the Shiite Hezbollah.
This indirect response is not without risk. In this sensitive phase European diplomacy could, therefore, play a useful mediating role alongside the two players to help prevent the spiral of another regional escalation from being set in motion.
Mr President, Secretary-General Solana, the Palestinian Prime Minister, Ahmad Quray categorically excludes Palestinian moves and efforts to combat the terrorist groups that systematically sabotage the fragile and extremely relative peace in the Middle East. In this way, the Palestinian Prime Minister has provided absolutely the best grounds for pessimism to all those who do not think there is a future for the Middle East and all those who do not believe there can be peace there.
Mr Solana, I want you to broach this subject with the Palestinian Prime Minister. Among the necessary preconditions for peace in the Middle East are that the Palestinian terrorist groups should be disarmed and that their terrorist activities should not continue. If the Palestinian Government neither wishes, nor is effectively able, to do anything about terrorist groups in the Middle East, Israel will do something about them.
Approximately a week ago, 19 people died in a suicide attack in Haifa. In a democratic country such as Israel, which is a sign to the rest of the world that democracy exists in the Middle East, every such suicide attack carried out by a terrorist group will make Israeli opinion less willing to compromise with the Palestinian Authority and less well disposed towards handing land over to the Palestinians.
No country, including Israel, is obliged in the long term to accept as neighbours either countries that make land available to terrorists who carry out attacks or countries that fail to intervene against such movements in their territories. The Palestinian Prime Minister’s, Ahmad Quray’s, impotence in the face of terrorism is perhaps in itself entirely understandable. It is difficult to get at armed groups of that size. He must nonetheless indicate, politically and in terms of the action he takes, that that is his ambition. Nor has the President of the Palestinian Authority, Yasser Arafat, dared to intervene vigorously against the terrorist groups, in spite of the fact that Hamas, Islamic Jihad and other terrorist groups are indirectly and deliberately sabotaging the peace process with its associated two-state solution, of which the Palestinian Government officially professes itself an adherent.
Allow me to sum up before I move on to another area. The Palestinian Prime Minister must clearly let it be known, in words and action, that there can be no room for terrorist activity in a future two-state solution, least of all in the territory of the Palestinian Authority.
The second matter I intended to address concerns the way in which religion is misused. This has to do with relations between the West and the Islam-dominated world. I find it depressing that Muslim religious leaders do not explain much more clearly that suicide attacks cannot be compatible with a religion of love, reconciliation and goodness. Religion must stand for love and shared humanity. It must stand for reconciliation and for the good, and not for the deaths of innocent people, as in the case of the suicide bombing in Haifa.
Mr President, every time we debate the problem of the Middle East following a statement by the High Representative, Mr Solana, I get the feeling that he is switching between the ordeals of Tantalus and Sisyphus, or even that his efforts are throwing water into the Danaids' jar on the one hand and on optimism on the other, an optimism that moves either in the realm of Utopia or in the realm of realism. What is for sure, in all events, is that a lot of work is needed in order for the sun to revolve.
Ladies and gentlemen, the Middle East crisis is escalating. Crises which we thought were over are returning to both Lebanon and Syria, unfortunately on the responsibility of the very person who today is the prime minister of Israel. In all events, terrorism of any form is unacceptable and condemnable. However, it cannot be used as a pretext for new escalations. I should underline here the clear positions taken by Commissioner Monti and the very rare unanimity among the speakers.
The picture is clear. The European Union must take decisive initiatives in order to prevent any danger of expansion and must propose specific solutions and ways of applying them. It must intervene decisively and with the force of a third agent. The role of umpire between the Israelis and the Palestinians is not enough. The role of umpire leads to neutrality and neutrality in crises is not the best option. We are not historical journalists. We are politicians. Now we must decide. Now the road map, the Rabin/Arafat agreements must acquire substance through application, even with the presence of UN forces. Let me remind you of the popular proverb, ‘you cannot make an omelette without breaking eggs’.
Mr President, our history is one of boundaries that we cross, a history of walls that we pull down after having built them. This is because a wall, Mr President, can be rebuilt, but a life cannot, and I agree with Mrs Morgantini when she says that it is not enough to call for international law to be respected. Does international law allow a State to protect terrorist cells that are going to attack the civil population of another State? I ask you that. I agree with her when she says that it is our duty to intervene and I share her indignation that we cannot be happy with moral stances, as we so often are, stances that ease our consciences, but, ladies and gentlemen, a clear conscience is the opposite of real conscience. Yes, Mr Cohn-Bendit, we need a political shock!
Nor can I let it be said that this wall is the same as the Berlin wall, as I heard mentioned just now. I personally am against this wall, because I am against the line that it follows. A wall dividing one nation in two and a wall that aims to create a border, even if the border is completely open to argument, cannot, however, be considered to be the same thing. I would like to add that I was one of those that signed a petition against the line the wall follows, in particular at Abu Dis.
Everyone is calling for a return to the 1967 borders and I am surprised to note that today there are passionate calls for what, yesterday, was rejected just as passionately. This is because, in the end, what the more moderate amongst us are asking for today, is nothing more than a return to the Clinton parameters, the parameters that were recently rejected altogether.
Mr Monti quite rightly said that Hamas and Islamic Jihad do not recognise Israel’s right to exist, as the suicide attacks have shown. We are deeply embroiled in the matter and there is in actual fact not just one conflict; there are four. There is a war being waged by the Palestinian authority for the legitimate liberation of the Palestinian state and we are supporting it. There is war being waged by the Israeli State for its safety. We are supporting this too. There is also, and this has to be said, a type of colonial war being waged by some Israelis and there is, and we really cannot overlook this one, a war to destroy the Israeli State being waged by some Palestinian factions. If we are not aware of these four conflicts then we cannot understand what is happening.
Mr President, it is easy to condemn suicide attacks, but what should we do if we were in the same situation? What did those of our parents who lived in occupied countries 60 years ago do? They put up resistance.
When I saw the Berlin Wall in 1961, it was the first such wall I had ever seen. Now, Israel is building a wall of shame. Saddam Hussein was toppled because he was suspected of having weapons of mass destruction. We know that Israel has weapons of mass destruction. The South Africa of apartheid fell because racist oppression was being practised in the country. We know that Israel is built entirely upon racist oppression. The military junta in Chile fell partly because politicians were being murdered. We know that Israel has politicians murdered the whole time.
East Germany, Saddam Hussein, apartheid and the Chilean junta are gone, but Sharon’s regime of oppression remains. What are we doing? What is the EU doing? We are not doing a lot. We are not even applying the Association Agreement. We are not even breaking off trade relations. Why cannot we send our fantastic peace troops to Palestine in order to protect the Palestinian people?
Israel will not continue to exist if the present development continues. The Middle East is often compared with the Crusader empires that lasted for 200 years. A quarter of that period has elapsed. It is possible that Israel will continue to exist for 100 years with the help of US money and weapons and the EU’s passivity; but, if no one intervenes, our grandchildren will perhaps witness the destruction of Israel. That is not something I wish to see. I can assure you that it would be no tea party. Let us try to prevent such an occurrence.
Mr President, I am only allowed five minutes under the Rules of Procedure. In that short time, I shall do my best to respond to some of the main issues raised during this morning’s sitting. I shall also endeavour to restate once again the position we are endeavouring to defend on behalf of the European Union regarding this dramatic conflict.
I should like to make some things quite clear from the start. Having listened to those Members of the House who took the floor, it seems that essentially we all agree that the present situation is extremely serious. The gravity of the situation cannot be underestimated. It is becoming increasingly difficult. Consequently, it is incumbent on us to pull together and redouble our efforts on behalf of the European Union.
The high degree of consensus between the various honourable Members who spoke this morning is worthy of mention. It should be noted that almost without exception they all endorsed the Road Map as the best instrument for attaining the desired objective. That objective involves making it possible for a State of Israel and a Palestinian State to coexist in peace and prosperity within a reasonable period of time. The Road Map stipulates a short time period. I believe the aforementioned objective is our shared objective.
I believe it is also fair to say there is a significant degree of consensus across the House that recent events may lead to an escalation of tension in the region. This could be the case in either Syria or Lebanon. All this when we are striving to bring the temperature in the region down rather than allowing it to rise.
Further, I feel all or most honourable Members would agree that the United States might possibly become less engaged, and that this could have a negative effect on the situation. Mr Poettering made it quite clear that the forthcoming election campaign in the United States is likely to result in the United States becoming disengaged, if I may resort to an English term. Every effort must be made to pre-empt this. On the contrary, it is imperative for the United States to remain committed to the process. The European Union will certainly maintain its commitment. The Union cannot become a mere observer of a deteriorating process, nor can it simply become a sleeping partner in a process sliding down an increasingly slippery and difficult slope.
Mr Poettering also referred to Iraq. I should like to follow up on this. I have visited all the countries in the region, and it has become clear to me that the issue of Iraq has a bearing on the Palestinian problem. I would venture to suggest that if discussions were held with any Arab political leader at the present juncture, that leader would speak of a process deemed by the Arab world to be a Western campaign against Arabs. Great care is needed to ensure that Arab political leaders do not perceive this process as a move against the Islamic world. They must not see it as an attack by the Western world on the Arab world. It is therefore important to reiterate time and again that this is not a fight against particular civilisations or religions. Rather, we are engaged in a struggle to defend the values of peace and stability in both areas.
Mr Cohn-Bendit rightly said that we are involved in what could be termed an incremental process. This so-called incremental process began with the Oslo process, and the Road Map is a further stage of it. Mr Cohn-Bendit suggested the solution might lie in electric shock treatment. Ladies and gentlemen, I am inclined to doubt that there is currently sufficient political energy in both parties and in the international community for strong electric shock treatment to be an option.
Only today we have witnessed another difficult and complicated debate in the United Nations Security Council. The purpose of the debate was to adopt a common stance regarding the situation in Syria. No agreement was reached. I am therefore of the opinion that there is currently insufficient energy to permit the application of electric shock treatment. It is perhaps incumbent on us Europeans to generate the energy required.
As I see it, a verification process is the first thing to set up. The Road Map will not implement itself. It will be well-nigh impossible to see the Road Map through without a verification process in place. It is therefore important to ensure that any verification mechanisms are such that they can be implemented immediately. This was also discussed at the New York meeting.
I should now like to refer to the situation that is likely to arise this morning. A new Palestinian Government will probably be in place, led by Mr Abu Ala. This government is entitled to our support if it complies with our requests. We need to insist it wages a determined war on terrorism, and that it pursues its reforms. These are essential features of a State. We are doing all we can to ensure that a Palestinian State is established as soon as reasonably possible. One key feature of a State is that it should have a single financial system. The necessary effort in this direction has been made. The Finance Minister has brought this about. Another key feature is that the State should have control over arms. Prime Minister Abu Ala must therefore be urged to ensure his government takes all possible steps to control the security forces and allow only legitimate weapons.
It is also important to urge the Israeli Government to improve living conditions for Palestinian citizens, and to call a halt to the building of the wall. I was moved by Mr Poettering’s emotional account of what a wall can mean to individuals who have experience of being kept apart by one. Israel must also be urged to tackle the matter of the settlements seriously. The latter is not something new in the Road Map. It featured in the Mitchell report several years ago.
I think I have outlined what I feel we can and should do here and now as Europeans to try and overcome the present crisis. In December we should be in a position to conduct a final review. It will then be possible to consider how best to go forward into the coming year, in full awareness of the parameters of the solution. I am confident that the latter are known to all. They are not very far removed from those mentioned by some honourable Members who took the floor in the House today.
I should therefore like to thank the House for its cooperation. We all need to keep our eyes wide open and our determination well alive. Only then will it be possible to control the situation that is unfortunately unfolding in a land so close to our hearts.
I was asked how the Middle East is to be dealt with within the security strategy. These people are our neighbours. Their land adjoins ours. The issue must therefore continue to one of our main concerns.
Mr President, ladies and gentlemen, thank you for giving me the opportunity to address you. It will be my pleasure to communicate any further information to Parliament personally, as soon as we are in a position to do so.
. Mr President, I have some very brief remarks on some of the points raised in this debate. On the issue of a peace-keeping force – mentioned so eloquently by Mr Poettering and also, in a different context, by Mr Cohn-Bendit and others – we support anything that bears the prospect of hope. However, it is clear that both parties need to agree. Unfortunately, we do not see this happening for a number of reasons: the Israelis mistrust of international involvement, the impossibility of separating parties as a result of settlements and the lack of a guarantee that the international force will not be drawn into conflict.
On the Syria Association Agreement referred to by Mr Belder, the agreement will help draw Syria into a more constructive engagement and will give us an opportunity to discuss the issues of mutual concern. It is clear that all countries must actively comply with UN Security Council Resolution 1373. The Association Agreement will include a clause on cooperation against terrorism.
On the issue mentioned by Mrs Vachetta and others of the sanctions against Israel, I am afraid to say that economic sanctions have a rather bad track record of success. They simply do not work. What works is engagement and dialogue. The Association Agreement with Israel provides for exactly that. That political dialogue allows us to raise all issues of concern. We believe that suspending the agreement would deprive us of this opportunity.
Mr Von Wogau referred to the ring of friends. Our policy is one of openness and inclusiveness This is not a political condition, but it is clear that the ongoing conflict will not allow our partners to reap the benefits of our new initiative.
Finally, Mr Howitt mentioned the situation of the EU programmes on the ground. Given the circumstances on the ground it has indeed become very difficult and rather costly to deliver our assistance, particularly as regards infrastructure projects and humanitarian aid. We are more successful in keeping our software projects going, particularly as far as institution-building and reform are concerned.
I should like to express the Commission's appreciation for this highly interesting debate.
Thank you very much, Mr Monti.
Mr President, according to the agenda, we were due to have a debate on the situation in the Middle East and yet, apart from Mrs Kuntz’s speech, only Palestine has been discussed. As far as I am concerned, Palestine is not the Middle East. In French it is what we call the Near East. It seems that there is a Middle Eastern country that has completely disappeared from our radar screens; Iraq. I am not seeking to force a debate on Iraq, but personally I had prepared a speech on that country. I would simply like to ask a question which I feel is relevant to this House, which is so mindful of human rights: what exactly do we know today, in terms of international law, about the fate of the former head of the Iraqi diplomatic corps, Mr Tariq Aziz? This is an extremely relevant question, perhaps to be debated at our next meeting.
Thishas been noted,Mr Gollnisch. You will be aware that honourable Members take the floor to say what they feel to be appropriate. It does seem that Members wished to discuss the problem of Israel and Palestine at this stage today.
The debate is closed.
. – As I observed on a recent visit to Palestine, the Israeli Government is still building settlements and its wall of shame, despite criticism and protests. It has persisted in the military occupation, in destroying infrastructure, housing and other installations, in carrying out targeted killings, and in holding more than 7 000 Palestinian prisoners, almost 340 of whom are children, in Israeli jails. It has continued to violate the most fundamental rights of the Palestinian people on a regular basis, attacking Syria and conducting a campaign of genuine state terrorism.
It is with frustration and indignation, therefore, that one hears speeches by Members of this House demanding respect for the Rule of Law. How can one demand that President Arafat and the Palestinian Government take steps to combat acts of terrorism while the Israeli military is occupying Palestine?
The European Union must table initiatives and practical measures. The Euro-Mediterranean Association Agreement between the EU and Israel must be suspended, as requested in the EP resolution on the ‘Situation in the Middle East’, of 10 April 2002.
The Commission and the Council must table an initiative within the UN, demanding that the UN negotiations be concluded, recognising the Palestinians’ right to dignity and to their own independent state, and sending international observers and a UN-backed peacekeeping force to intervene.
Again today the hypocritical ‘defenders’ of human rights and the oppressed are silent. Apart from hollow proclamations, not a word of support for the Palestinian people fighting for human dignity for the whole of mankind in the face of imperialist brutality. They reject proposals to end the funding and arming of the butcher Sharon. They prohibit any pressure on Israel to end the occupation and its attacks, which are the sole cause of the hardships of the two peoples.
Solana, as his master's voice, condemns the Palestinian resistance, while calling on Israel to show restraint and generosity. He also cites the famous road map which was signed by the Palestinian Authority with a gun to its head and which is being trampled underfoot by Israel, to exert more pressure and coercion on the Palestinians to make new concessions, basically to start a Palestinian civil war.
Not a word about the satanically inspired wall designed to choke Palestine or about the criminal settlements and the cynical threats against the elected President Arafat.
We denounce this policy, we express our undivided support for the Palestinian resistance and President Arafat. We stand by the Israeli communists and all those in this country who, like the 27 pilots and hundreds of Israeli soldiers and officers, are fighting to stop Sharon's cannibalistic machine.
We call here too for a front of solidarity for peace in the Middle East and for reconciliation between the two peoples in two independent, sovereign states.
(1)
. – Mr President, ladies and gentlemen, the subject we are dealing with is not politically controversial; on the contrary, it has to do with the safety of air travel, which is a matter of concern for us and for all travellers. Although we are not experts, we know about air travel and have experience of it. From that experience we know that not all airlines and not all aircraft are equally safe. Some companies, who are not too fussy about safety, can still, these days, change over to other airports where less stringent monitoring is in force. That shows the need for a Community safety policy for airports. In any case, the Commission estimates that, even if the likelihood of an accident is unchanged from in 1996, it should necessarily follow from the observable growth in air traffic that, by 2015, there will be a serious accident happening every week. The likelihood of an accident varies widely among different regions and continents. Did you know that the airlines with which you fly in Africa, Asia, South and Central America, are far more likely to meet with accidents – at least twice the world average? The risk is lowest in Western Europe and Australia, but highest in Eastern European countries – 50 times the risk in Western Europe. This directive is therefore absolutely necessary if internationally applied safety controls are to be harmonised. The continued absence of a Community policy is to be regretted; this is still a task for the Member States. It is regrettable too that the Member States and the airlines are afraid of supplying the public with the information that we consider necessary.
Mr President, pursuant to Rule 144(2) of the Rules of Procedure, the Group of the Party of European Socialists requests that this report be referred back to committee. This is for the reasons I adduced yesterday as rapporteur, namely the need to adjust the report to the interinstitutional agreement.
Pursuant to Rule 144, I will therefore give the floor to one speaker in favour and to one speaker against.
– Mr President, I am in favour of this referral, but I should like to point out that this has become a precedent, because we debated in this House a report that had not been brought up to date and was then referred back to committee for the vote. I think this is a very odd procedure to say the least, and one that I hope will not be repeated.
Mr President, it is a very simple matter. Both paragraph 11 and our amendment in its original form mention the possible budgetary consequences of 'the' increase in the number of agreements in the near future. The problem we have is, first of all, that we cannot know there will be an increase and even if we could predict that, we cannot know what the increase will be. Therefore it is only logical to change the word to 'any' so that it would read: 'Calls on the Commission to draw up a sound financial chapter concerning the financing of the fisheries agreements which should take into consideration the possible budgetary consequences of any increase in the number of agreements in the near future'.
I hope that is clear to the House.
I would like to thank the Members who took part in the vote. I would ask you to remain in the House because, in a few minutes, we will welcome the President of the Republic of Latvia, a country that will soon be a member of the European Union, for a formal sitting.
Explanations of vote will take place after the formal sitting.
. To make speed-limiters mandatory in a wide range of vehicles, effectively imposing a speed limit of 62 mph or less throughout the EU, is far too prescriptive.
The main aims of the proposal – to improve road safety and reduce environmental pollution – are worthy ones, but there is not sufficient evidence that this is the best way to achieve them.
Conservative MEPs also fear it is inevitable that, in due course, there will be calls for speed limiters to be introduced for private cars, which really would be far beyond what would be acceptable for most people.
Speed limitation on-board systems for vehicles transporting passengers and goods have proved very useful in raising road safety standards, reducing the seriousness of injuries sustained as a result of accidents and reducing levels of air pollution and fuel consumption.
For these reasons, I fully support this proposal for a Parliament and Council directive. It aims to broaden the scope of the harmonised requirements relating to speed limitation devices or similar speed limitation on-board systems for all motor vehicles of categories M2 and M3 designed for transporting passengers. This will help make the road system safer and more sustainable, which is crucial to the execution of future transport policy.
– Mr President, our vote in favour of the solidarity fund to cover the requirements of countries and regions struck by natural disasters comes with two hopes or two recommendations.
First, we hope that with the forthcoming 2004 financial year the fund may be suitably expanded, or at least index-linked, as Mr Turchi assured me he would propose; since the fund is so meagre, it is completely inadequate to meet the needs of the recipient Member States, as has already been seen this year.
With regard to our second hope, setting up the fund is a first, concrete step forward, but it is not enough in itself. It is not enough to think about funding countries struck by natural disasters if we do not also think about a serious forecasting and prevention policy. We believe the time has come for the Union to think of setting up a European Civil Protection Agency with the remit of coordinating and managing risk prevention and emergencies among Member States. Recent painful examples in Europe remind us that catastrophes and disasters can be supranational, and yet one cannot rely on the generosity of volunteers or the competence and resources of just the country immediately affected. Europe should be able to have adequate human, financial and technical resources available, ready to take prompt action.
This may be an ambitious objective, but it is not unachievable. After all, every citizen, and not just every European citizen, has a right to safety that I believe is physiological rather than constitutional. We therefore bring the problem to the attention of the Commission and Parliament in the hope that we shall not remain its only proponents.
I could only vote in favour of this report, which confirms the mobilisation of the Solidarity Fund in Portugal’s favour by granting it EUR 48.539 million – in other words, the exact amount requested by the Portuguese Government – to deal with the effects of this summer’s devastating fires. This amount will allow emergency measures to be set in place for the communities stricken by the consequences of the fires, which killed 18 people and destroyed more than 403 000 hectares of woodland. It will help alleviate the social costs incurred by the loss of jobs and sources of income, and the environmental impact of the fires. It will help restore productive potential in the affected areas.
Aid applications such as this are overly complicated. The Commission, therefore, should review the regulations governing the mechanisms by which funds are allocated by the Solidarity Fund, which was created precisely in order to respond effectively to emergencies. The Commission should make these Community administrative procedures more flexible and simpler.
I should like to conclude by reminding you that forest fire monitoring and prevention measures need to be devised, and appropriations for the Forest Focus programme increased.
. The Portuguese delegation of the Group of the Party of European Socialists welcomes the European Parliament’s decision to grant Portugal EUR 48.5 million from the Solidarity Fund, to help with the recovery of the huge tracts of woodland and agricultural land destroyed in our country by this year’s fires. We would like to emphasise, nonetheless, that this amount falls far short of what is needed, given the scale of the tragedy.
In this connection, we would remind you that during the various budgetary debates after 1999 the Portuguese socialist delegation proposed repeatedly that a fund of this nature be established, and we vigorously support Commissioner Barnier’s intention to review current regulations to allow them to respond more adequately to natural disasters on this scale.
Bearing in mind the modest sum available from the Solidarity Fund, we appeal to the Commission to make all possible use of the flexibility clause, as this is a case, so as to allow money to be reprogrammed from the Structural Funds and from rural development, in order to support Portuguese rural society through an integrated programme to recover from the effects of this disaster.
. I support and have voted in favour of Mr Colom i Naval’s report, which authorises financial payment from the Solidarity Fund to Portugal.
The scale and severity of the tragedy which struck our country justify appeals for EU support. The Commission’s first response was confined to EUR 30 million, which Commissioner Barnier himself recognised as falling well short of expectations and requirements.
I welcome the European Parliament’s display of solidarity, its support for Portugal and the negotiating skills of the Portuguese Government, in particular those of the Secretary of State for European Affairs, Dr Carlos Costa Neves. The EUR 48.5 million in aid for which we have voted today is a fairer and more fitting amount than that previously provided.
The repercussions of the forest fires which swept through Portugal this summer are far from over. The heavy rains have brought landslides and floods which have threatened to worsen the scale of the catastrophe, over and above the environmental consequences in terms of soil erosion, and the severe socio-economic problems experienced in areas of the interior of the country where woodland was the main source of economic activity.
The figures do not convey the depths of the suffering of our communities, although they do illustrate the scale of the disaster, which caused the deaths of 20 people, laid waste 5% of Portugal’s total land area and almost 11% of our woodland areas, leaving 45 000 people deprived of any source of income, and costing a total of more than EUR 1.3 billion, almost 1.12% of Portugal’s gross national income, in direct damages.
We therefore welcome the mobilisation of the Solidarity Fund to provide EUR 48.5 million for Portugal, after the Commission’s latest adjustment in the light of new information received, in accordance with our direct request in the Committee on Budgets. We would remind you, however, that more should have been done, as we proposed. The amount of aid is at odds with the scale of the tragedy, and this raises the issue of assessing and revising the current criteria for mobilising the Solidarity Fund.
. The Commission’s proposal to award such widely varying amounts of aid from the Solidarity Fund is the result of the very different assessments of the damage caused undertaken by the governments concerned and submitted to the Commission. Those regions affected by the disaster are set to receive less than a fifth of the amounts Portugal and Italy are to be awarded following the fires and the earthquake.
This is due to the Government of Spain adopting a mistaken strategy. It understated the extent of the disaster. Consequently the regions affected will receive far less from the Community than they are entitled to.
The EUR 8.6 million in question is the only additional sum Spain is to receive further to the disaster. The only Community aid received to date resulted from reprogramming funds previously allocated to Spain.
In the light of research such as that undertaken by the Barrie de la Maza Foundation, this is a derisory amount. This research sets the damage at between EUR 4 000 million and EUR 6 000 million. According to the Government of Spain it is only EUR 436 million. The accident was comparable to the disaster. Then, the United States estimated the damage at USD 10 000 million.
. As you know, Portugal was scourged from north to south this summer by a plague of fire on a scale never before seen. In all, more than 400 000 hectares were consumed by fire. Apart from the economic losses, valued at EUR 1 372 billion, we also regret the loss of the 18 victims who died and the sources of income and homes of 45 000 people. Apart from the human and economic consequences, this tragedy has also brought social and environmental costs.
We have now voted in favour of this proof of the European Union’s solidarity, to be given to the affected communities through the Solidarity Fund. I would like to join the Secretary of State, Mr Costa Neves, in sincerely thanking the European Commission and the European Parliament for their speedy and efficient processing of Portugal’s application for Solidarity Fund assistance. The amount contributed by the Solidarity Fund will be EUR 48.5 million. I can only point out that this amount equals 8.5% of the total damage suffered.
Finally, if I may, I will agree with the rapporteur’s observation that the damage caused by this disaster could, in part, have been avoided by means of adequate and effectively-implemented prevention measures. For this reason, I support the increase in the budget for those elements of the Forest Focus programme dealing with prevention policy.
The Solidarity Fund is of a different nature from the other funds, and should provide compensation for part of the public costs incurred as a result of the disaster.
Financial assistance given in order to alleviate large-scale natural disaster scenarios, such as the fires that ravaged the communities of southern Europe, should go towards the speedy re-establishment of normal living conditions in the affected areas.
Decentralising the financial management of such assistance is of the utmost importance, since, as we know, elected local authorities are closest to the disaster and feel it most. In the specific case of the fires in my region, the mountains of the western Algarve, it would make perfect sense if the relevant local authorities were asked to take part, together with civil society organisations, in the programming and management of these funds.
My suggestions include, amongst other things, measures aimed at reorganising land use, reforestation using indigenous plants and mobilising small investors, with the help of tax and/or other incentives favouring the installation and maintenance of preventive equipment in woodland areas.
. The aim of this report is, amongst other things, to enter into the budget the EUR 48.5 million mobilised to assist Portugal in accordance with the provisions of the Solidarity Fund in the wake of the tragic forest fires which swept through Portugal this summer.
The Solidarity Fund was mobilised quickly, and this amending budget was adopted in one single reading. That is very welcome, since it ensures more rapid assistance from the EU budget following the applications presented. The amount now approved, however, is clearly insufficient given the costs of the direct damages, more than EUR 1.3 billion, and, in particular, given the total costs of the eligible damages, around EUR 104.3 million.
It should be remembered that when Commissioner Schreyer was questioned in the Committee on Budgets, she expressed her willingness to review the sums allocated to Portugal if the damage estimates were to rise. This would be done principally through an amending budget. The Commissioner has kept her word by issuing this amending budget once the Portuguese Government provided further information. It is now the government’s turn to assess the current situation as regards the consequences of the forest fires, taking particular account of the effects of the rains in the fire-affected areas.
.– As a Portuguese, it is with great sadness that I recall the terrible, nation-wide disaster that caused the deaths of a score of people and destroyed hundreds of thousands of hectares of forests and farmland, while 45 000 people lost their possessions and their jobs.
The direct damage suffered by Portugal amounts to almost EUR 946.489 million, a sum well over 0.6% of GNI (in other words, more than EUR 718.12 million).
On 4 August 2003, following the tragic summer fires in Portugal, the Portuguese authorities announced their intention to submit to the Commission a request for mobilisation of the European Union Solidarity Fund. The request was officially received on 13 August and additional information was submitted by Portugal on the 22 of that month; at a public hearing in September, Portugal stated that it was asking for Solidarity Fund intervention to the value of EUR 48.5 million.
In view of the fact that, in its September resolution on the ‘effects of the summer heat wave’, the European Parliament suggested that the Solidarity Fund contribution should be increased in the case of Portugal so as to be closer to the eligible amounts, estimated at EUR 94 million …
In spite of the good intentions displayed, the ‘Better Law-Making’ report and interinstitutional agreement are unconvincing.
Indeed, the fine declarations concerning respect for subsidiarity are in contrast to the Convention’s proposals, supported by the European Parliament, which entrust ultimate control to the Court of Justice. In a democracy, it is unacceptable for the Court of Justice to decide whether opposition by the national parliaments to a proposal by the Commission is valid.
In addition, the mechanism of the interinstitutional agreement, respect for which depends upon the good will of the institutions, is in itself an infringement of the legal quality and certainty ostensibly sought by this exercise.
The CPNT MEPs of the Group for a Europe of Democracies and Diversities are unable to approve these documents.
I voted in favour of the Frassoni report on ‘Better Law-Making’. While awaiting the entry into force of the European Constitution, which will bring unquestionable advances when it comes to the transparency of Community procedures and respect for the distribution of competences and for the principle of subsidiarity, I believe it is necessary to improve legislative practice in the framework of the treaties currently in force. From this point of view, the interinstitutional agreement between the Commission, the Council and the European Parliament is good news, for it offers greater clarity and coherence while respecting the powers, procedures and general principles of our positive law. Too often, the documents adopted by our Assembly are still difficult to access by the uninitiated. We can do better. The interinstitutional agreement opens the way to realising an ambition of the kind already referred to in the White Paper on Governance. It now remains to give practical expression to that ambition.
.– I believe it is essential to improve the coordination of the law-making process. I therefore agree to a great extent with the interinstitutional agreement between the European Parliament, the Council and the Commission to improve the quality of law-making through a set of new initiatives and procedures.
Of these, I would like to highlight the establishment of indicative timetables for the various stages leading to the final adoption of each legislative proposal, and the attempt to ensure better synchronisation for the treatment of dossiers by the preparatory bodies of each arm of the legislative authority.
I welcome the reference to ‘self-regulation’, which does not come within the Union’s mandate and allows private partners to adopt common guidelines among themselves and for themselves at European level.
The draft agreement also addresses the issue of better transposition of Community law into national law, whereby the institutions undertake to ensure that all directives include a legally-binding time limit for their transposition that is as short as possible.
In my opinion, the result of this agreement is quite well-balanced and achieves the objective of improving the quality of Community law-making.
I therefore voted in favour of it.
By envisaging the space industry only in terms of struggle in a competitive market, basically with the United States, this report has an entire symbolic dimension to it. It obviously wants increased access to public funds, that is to say to taxpayers’ money, in order to help European businesses retain, or acquire shares in, this market. In the interests, moreover, of still greater efficiency, it recommends orders in the military sector, something that, in addition, would enable manufacturers to benefit from the knowledge already acquired in this area and would move in the direction of establishing a European military force independent of that of the United States – a military force which some people consider vital to conducting operations that they refer to as ‘peacekeeping’, but which are nothing other than operations for defending the interests of European manufacturers and financiers.
By its clarity, such a report is like a confession: the aims of the European institutions are none other than to mobilise knowledge and public funds in the interests of European private capital, in the space sector as elsewhere. We can obviously only vote against a report so obviously marked by these preoccupations alone.
I have supported, and voted in favour of, this report which acknowledges the efforts made by a number of European states to ensure that Europe now has policies concerned with space. The results obtained are impressive.
For all that, if, now, there is a desire to avoid serious difficulties and a situation in which, in the end, only the law of the strongest continues to apply, rapid progress needs to be made towards a controlled communitisation, as is being done in the field of research. It is not a question of ‘doing in place of’, but of enabling European added value to be brought to bear.
Space will be ever more present in all aspects of people’s daily lives. Europe needs to be in space. Space will always be an engine of industrial innovation. Europe’s industrial future also depends, therefore, upon our investment in space. Those are just a few of the reasons why I have supported this report and voted in favour of it.
I have voted with satisfaction and relief in favour of the excellent report by my colleague, Mr Bodrato, concerning the Green Paper on European space policy. Satisfaction, because what is at stake is European autonomy: a Europe that is sovereign in strategic terms must have its own military and spatial capacities. Relief, because this vote shows that the European institutions have become aware of the concerns of manufacturers and politicians faced with the recent economic deterioration of this sector and the increased strength of our international competitors. Europe will take up the challenge of space if it takes strong measures in response to the White Paper to be presented in December and if manufacturers engage in restructuring in order to become more competitive. If this is to happen, we shall need a boost in public investments. Otherwise, our big groups will not retain their high profiles in terms of technology and human resources, and we shall lose skills. Following the crucial support given to the Galileo programme and to Ariane V, this vote by the European Parliament shows that the European Union knows how to defend its vital strategic interests and, over and above that, wishes to contribute to the knowledge of a universe about which the human race cannot remain indifferent.
.– We uphold the view that a space policy based on cooperation between Member States should be clearly and unambiguously founded on the non-proliferation of weapons, the non-use of space for military purposes and a rejection of the arms race in space. We have therefore always denounced and criticised the United States for proposing to set up a National Missile Defence system (NMD), which will militarise the use of space and set off an arms race, with dire consequences for the future of all humankind.
This report not only fails to criticise the militarisation of space, but even attributes a central role to a ‘European agency for Armaments, Research and Military Capabilities’, proposing a partnership between it and the European Space Agency and stressing the ‘dual nature of […] civil and military activities’ in space.
The resolution also supports the military use of satellite systems in carrying out what it euphemistically terms ‘peacekeeping operations’, which means paving the way for war operations, thus going against the spirit of United Nations General Assembly Resolution No 49/74 of 15 December 1994 on prevention of an arms race in outer space, and in particular Article 4 thereof.
We therefore voted against the resolution.
As a consequence of the decline in the telecommunications sector and the tough competition surrounding launchers, the European space industry is now in such a serious economic position that its survival is threatened.
This, together with the fact that the EU is facing its biggest enlargement ever, involving ten new Member States, and the fact that its resources are limited, shows that the EU should focus its activities better and devote itself to fewer specialist areas. For that reason, I have voted against the report.
Article 2 of Council Regulation (EEC) 4064/89on the control of concentrations between undertakings sets out the guidelines according to which the Commission is to assess whether a concentration between undertakings is or is not compatible with the common market. Instead of the current model, which mainly concentrates upon whether the companies would acquire a dominant position, we recommend a more flexible model (what is known as the SLC test), according to which a concentration between undertakings must be prohibited if it may contribute to a weakening of competition or the creation of a monopoly.
It is exhilarating to see the Council, the Commission, Parliament and the nation states struggling in their attempts to regulate their sacrosanct competitive market. The concentrations that everyone aspires to control are only, in fact, the logical outcome of this competition in which the biggest fish naturally devour the smallest. Whether it is the Commission or the nation states that pretend to control these battles between financial sharks is of no importance from the workers’ point of view. In any case, capitalist groups already dominate the economy and know how to influence and, at worst, disregard or circumvent the pathetic decisions taken by the European institutions.
What the report calls the ‘control of concentrations between undertakings’ has no purpose other than that of defending the interests of certain capitalists against those of others. At no time is it a question of controlling concentrations in such a way that they are useful to society and do not harm employees and consumers. At no time is reference made to the dramatic consequences for the populations of these factory closures, restructurings and social plans accompanying the concentrations.
It is to express our absolute rejection of the report’s concerns that we have voted against it.
.– The trend towards increasing concentration and centralisation of capital is inherent to the capitalist system and is driven by the primacy of competition and the growing liberalisation and internationalisation of capital.
The emphasis on this strengthened intercapitalist competition, connected with the constant revolution in production processes generated by technological development and economies of scale, leads to the law of the survival of the fittest, throwing competitors out of the marketplace and creating markets that are more and more oligopolistic or even monopolistic.
Competition policy, particularly the control of concentrations, is an attempt by the system to self-regulate and to avoid the vicissitudes of economic cycles and the negative influences of dominant or concerted positions on the markets. Evidently, however, it cannot reverse the general trend.
In view of current liberalisation processes and the extent of market integration, however, there has been strong pressure to amend Regulation No 4064/89, which was seen to be too restrictive of the need to create strong business groups that could compete internationally. The Commission’s proposal thus takes a step forward with new concepts of concentration on a Community scale. The rapporteur wants to go even further. He wants a narrower concept of concentration, in the sense of restricting control or opposition to a concentration to a minimum. We also reject this report on these grounds.
The Della Vedova report reflects the ideology of the Commission, adopted in its own way by the liberal majority of this Parliament. Indeed, the real problems posed by the acceleration of the global movement towards concentrations between undertakings are treated exclusively as threats to competition. The known risks for consumers (price rises, lack of transparency etc) or for the employees of these companies (such as stock market redundancies, the abandonment of activities and the transfer of production to companies offering least in terms of social benefits) are not taken into account as such. As if free competition had demonstrated that it was up to dealing with these risks! In France, the latest concentrations between undertakings – from Vivendi to Air France, from Alstom to Péchiney – have shown how, in terms of their concerns, national and European institutions are getting it all wrong when it comes to the things that are needed. For us, it is, however, these very things that go to the heart of the general interest. Taking them into account would certainly make it worthwhile revising the procedure for the European control of concentrations between undertakings, but the option followed in this case is still hostage to the ‘healthy competition’ dogma. That is why we have voted against this resolution which, with its blind alleys, is an insult to the employees concerned and, more generally, to all citizens.
In carrying out its work on revising competition law, the Commission is proposing here a thoroughgoing change to the regulation on concentrations. This initiative must be fully welcomed.
For several years now, European companies, now joined by the Community judge, have been emphasising the shortcomings of Regulation 4064/89. The unduly long procedure for investigating concentrations and the imprecise nature of the notion of dominant position were only two features that were clearly not such as to permit the carrying out of operations rendered more and more necessary in the interests of the global competitiveness of European companies.
The Commission’s proposal, enriched by the amendments adopted by Parliament, should normally enable the big European industrial groups to hold their own and compete on equal terms with their American competitors. In applying the new wording, the Commission will still have to demonstrate genuine European ambition and set aside the approach, couched in narrow accounting terms, that has again recently prompted it to refuse certain industrial mergers.
A legal text is nothing independently of the interpretation given of it. I therefore hope that the Commission will embark upon its own cultural revolution and, in particular, abandon this procedural zeal that has done so much to harm companies and European employees.
.– Like the rapporteur, I welcome the European Commission’s intention to carry out a wide-ranging review of the Community anti-trust or competition system, within which this proposal for a regulation is another important step.
Several recent decisions by the European Court of Justice have pointed to the need to clarify and simplify competition rules, especially in view of the competitive environment in other parts of the world. In general, both the courts and the business community are stressing the need to take account of the requirements of a free and dynamic market, which should not be excessively burdened by long and cumbersome procedures for transactions which are in no way illicit, but are part of the normal functioning of a free market.
Regulation of the various aspects of Community competition law – particularly rules on state aids, concentration operations, abuse of a dominant position or concerted action aimed at distorting the market – should never lose sight either of the requirements of an open, free economy that wants to be regulated or of the right level of Community intervention in companies and the Member States, which, as we know, is governed by the principle of proportionality in this area. Since the rapporteur succeeded in introducing both these concerns, I voted in favour of the report.
The Commission has consulted the European Parliament on the proposal for a Council regulation on the control of concentrations between undertakings. The Commission wishes to assure itself that there will be no distortion of competition in the common market. Steps should therefore be taken to prevent dominant positions and oligopolies because these are in danger of leading to a rise in prices, the regulation of production and a reduction in quality. In these respects, the Commission’s proposal was clear and vigorous.
Many of the rapporteurs’ amendments were aimed, however, at softening the Commission’s proposals, with the justification that concentrations between undertakings are entirely lawful in themselves and cannot be compared with cartels. The rapporteur believed, therefore, that the Commission should not be given the same powers of investigation in the matter of concentrations between undertakings as in the matter of cartels.
The Group of the European People’s Party (Christian Democrats) and European Democrats believes that the Commission’s more stringent wordings are better than the main thrust of Parliament’s adopted amendments. That is why I have voted ‘no’ in the final vote.
The resolution may criticise the situation concerning the transmission of data to the USA, but it accepts its legalisation.
We have a series of international police state measures to which we are adding a new one. The Council of Ministers for Justice has decided to allow police surveillance on the territory of other Member States of suspects from the territory of the police conducting the surveillance. This is allowed for a wide range of crimes, whereas before it was only possible for offences which resulted in the extradition of the suspect. These crimes, apart from terrorism, murder, kidnap, taking hostages, trafficking in human beings, transporting explosives and transporting toxic waste, also include theft, offences of a serious sexual nature and smuggling drugs and psychotropic substances.
The French and German police will only need to request authorisation from the Greek authorities or notify them of the surveillance.
Thus, soon the cafés in Omonia Square and Syntagma Square, especially in the run-up to the Olympics, will look like a scene from an Ian Fleming or John Le Carré novel. The French policeman will be watching a pickpocket, the German policeman will be watching a junkie and the Greek police will just be looking on.
We saw this with the murky Van affair, where foreigners conducted surveillance and which was linked to the 17 November affair, and now we shall see them ‘legally’ imposing complete chaos and a Euro-police state and subverting national sovereignty.
I abstained from voting on the resolution on transfer of personal data by airlines to the American authorities in the case of transatlantic flights, devised with a view to tracking down terrorists or perpetrators of serious crimes.
In the interests of protecting private life, the European Parliament is, indeed, requesting that these transfers be deferred until an appropriate international agreement has been concluded. The intention is laudable, but the reasons behind it exaggerated and the result out of proportion.
The reasons are exaggerated because the resolution overestimates the risks (this data is not all that personal since the interested parties have already passed it on to the airlines) and tends to restrict the categories of criminal sought (why accept this data in connection with tracking down terrorists, but not murderers or rapists?)
The result of European reluctance would be to prohibit airlines from passing on all the data concerned, something that would put them in an untenable position, and to complicate the crucial fight against terrorism. I therefore think that our proposals should have been the other way around: accept transfers of data for a transitional period, at the expiry of which a fair and transparent international agreement should be concluded.
.– In reacting to the attacks of 11 September 2001, the European Union showed its solidarity with the United States’ goal of preventing and fighting terrorism. No matter how noble the goals may be, however, the ends cannot justify the means.
The USA has been adopting a large number of measures to strengthen border controls, such as the requirement for airlines to transfer Passenger Name Record (PNR) data.
In March this year, the European Parliament considered it unacceptable for such data to be transmitted if there were no assurance of an adequate level of protection and compliance with existing Community rules.
The Commission’s conclusions indicate that it is not possible to consider the data protection provided to be adequate (the objective that would justify obtaining and storing data remains unclear; the amount of data seems excessive and disproportionate; the period for which data are kept is excessive; no obligations have been accepted by the USA; and there is no means for appeal either by passengers or by the EU itself).
It is therefore essential that any transmission of data in contravention of Community rules should be stopped. We have to determine which data may be transmitted and ensure that there is no discriminatory treatment and no retention of data beyond a passenger’s stay. Passengers must be fully informed in advance and must always have access to a swift and efficient appeals system.
.– The current situation, whereby the United States authorities have access to transatlantic passengers’ personal data (PNR, or ‘Passenger Name Record’) from computer booking systems (APIS, or ‘Advance Passenger Information System’), is unacceptable. This situation infringes the right to personal data protection, including the current Community directive, as in fact this resolution states:
- the objective remains unclear; there is a risk that the data could be used for other purposes, including transfer to other services of the US administration;
- the number of items of data required (39 elements) is incomprehensible and out of proportion;
- the retention of data (6/7 years) is unjustified;
- passengers have no effective means of control or extra-judicial appeal.
US threats to withdraw landing rights from airlines that do not comply with their demands are equally unacceptable. We demand that the right to personal data protection should be fully respected and that we should not give in to US demands by trying to establish derogations from the rules that exist in Europe.
The compatibility of the proposed introduction of so-called European Union passports containing chips with these same rules remains to be debated, however.
. It is vital that we do everything possible in the fight against international terrorism and major criminality and this requires a sensitive balance to be struck between registration and individual freedom. Our allies in the United States are heavily committed in the fight against terrorism and we should do everything reasonable to support them.
This resolution could impede their efforts and the British Conservatives cannot therefore support it.
The MEPs of the Communist Party of Greece voted against the resolution because it does not include the amendment which we proposed calling for a ban on the collection and transmission of personal data on passengers to third parties, as demanded by the citizens and, in part, by Article 6, paragraph 2 of Council Regulation 2299/98.
There are, of course, questions in the resolution as to the advisability of the measure, the introduction of biometric elements in the new passports of EU citizens and the terrorism agreement signed by the Greek Presidency of the ΕU with the USA, but only secondary and insubstantial corrections are proposed as to if records will be kept for three or for six years, if there should be fewer than 39 elements and if passengers will know and agree to have their details on record. It is as if protecting privacy were a personal rather than a social and political matter.
This is yet another attempt to give pseudo-democratic coverage and cultivate self-delusion as to the role of the ΕU and the European Parliament in the global imperialist system. What is important to the grass-roots movement is not if the ΕU is playing first or second fiddle, but that, together with the USA, it is carrying out an orchestrated attack on fundamental human rights and democratic freedoms.
. Dictatorships are keen to detain critical foreign visitors at their borders or send them straight home from their airports. The United States, too, has a tradition of barring those regarded as enemies or as dangerous influences. The most effective way to get into the US as a suspected person is to have one’s visit enforced by means of an extradition order by an American judge. Visits of one’s own free will are already in practice affected by the attempt to demand thirty-nine items of personal data on each and every passenger on transatlantic flights, including the choice of meals as a means towards determining whether someone is a Moslem. On 20 May, I was one of those who took part in the protest against this at Schiphol airport in the Netherlands. Europe cannot prevent the US from refusing entry to visitors from abroad, but that does not mean that the EU itself must cooperate in collecting data of this sort within Europe for the Americans’ purposes. Such cooperation is and remains contrary to European standards on the protection of privacy. I am glad that the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has lent its unanimous support to a ban on the transmission of data by airlines and automated booking systems, if this discriminates against those who are not US citizens, the data is kept for long periods and if information or review procedures are not in place.
The European Parliament’s resolution concerning the huge mortality rate for bees is fairly disappointing for, once more, it confines itself to evoking only a possible link between these phenomena and the use of certain pesticides, Gaucho and Regent, for the treatment of seeds. It proposes that new studies be carried out and a committee of experts put in place. As for the urgent provisions, it is content to request, in a very vague and allusive way, ‘preventive measures to be taken to tackle the use of new generations of long-residue neurotoxic products’.
In the course of the debate prior to this resolution, held on 25 September, I had considered that, at present, the latest studies carried out, like the practical experience of beekeepers, reveal the existence of a direct link between the death of bees and the use of these insecticides. That does not mean that other causes, like the general pollution of the towns and countryside, cannot have an influence. These causes must not, however, serve to mask the influence of these insecticides. Their use must therefore be suspended, at least provisionally, as a precautionary measure.
Not wishing to add my voice to that of the supporters of a wait-and-see policy, I have nonetheless voted in favour of this resolution which, moreover, has been improved along the way by an amendment by Mr Souchet.
.– We support this proposal for a resolution in general, taking account of the difficulties that beekeepers in the European Union have been facing for years, with the decline in the bee population and the resulting loss of income, aggravated by climate-related constraints, the presence of diseases such as varroasis, and difficult market conditions.
In addition, the bee population has been declining in certain places at the same time, one cause being the use of systemic neurotoxic pesticides to treat the seeds of certain crops. Hence it is necessary to find a solution to compensate beekeepers who are suffering major losses of bees.
These difficulties were aggravated this year in Portugal as a result of the severe forest fires that swept through the country. It is estimated that more than 5 000 hives, especially in the Algarve, the Beiras and Trás-os-Montes, were destroyed by the fires. The direct losses come to roughly EUR 500 000. This does not include the damage arising from the loss of future earnings and the destruction of the surrounding areas, which affects the foraging of the surviving populations. I am therefore delighted at the adoption of our proposal for the Commission to carry out an overall assessment of the damage and to devise the requisite Community support measures.
I should like to thank all my fellow MEPs in the Committee on Agriculture and Rural Development who have helped find a consensus with a view to presenting, today in plenary, a resolution in response to the oral question to the Commission and in response to the debate that took place on 25 September in Strasbourg on the difficulties encountered by European beekeeping.
This resolution is very balanced, as evidenced by its unanimous adoption by the Committee on Agriculture and Rural Development. I hope that this unanimity will finally encourage the European Commission to follow up the requests we have made in our resolution. I hope it will cease to ignore the fact that, for years, beekeepers have had to face severe problems connected with losses of their bee populations, amounting in some cases to more than 80%, and with a sharp decline in honey production, leading to significant loss of income.
More and more beekeepers, in all regions of the European Union, are giving up beekeeping. An interesting but difficult profession, young people are not prepared to make it their own. Moreover, beekeeping – which has always been practised by many people not only as a source of income but also as a hobby – no longer has the same attraction, particularly because of the difficulties resulting from new diseases.
Beekeepers keep on sounding the alarm. Bee populations have been falling for years in proportions that put pollination at risk.
Why has this health disaster occurred? No doubt the acarid varroa parasite is partly responsible, as in Germany where, in 2002, it destroyed 40% of the bee population. Bayer’s Gaucho (imidaclopride) pesticide and BASF’s Regent (fipronil) pesticide bear a very heavy responsibility for these excessive mortality rates, however.
The German company, Bayer dared in vain to sue the former vice-president of France’s Beekeepers’ Union for ‘defamation’ in June 2003. The facts speak for themselves. When melliferous, sunflower, maize or rape crops are treated with these pesticides in the vicinity of bee colonies, the latter show serious behavioural problems and die .
The precautionary principle therefore requires that, at the very least, these two neurotoxic pesticides be urgently withdrawn in anticipation of serious , and no longer , studies involving biologists specialising in the life of bees and representatives of the beekeepers.
It is necessary right now to compensate the beekeepers who have sustained losses and to put an end to the unreasonable imports of foreign honey, which is sometimes adulterated and always offered on a dumping basis.
– We agree with the motion for a resolution because it makes an effort to address the acute problems of apiculture.
We cannot preclude the possibility that the new generation of insecticides applied mainly using the method of immersing seeds is harmful to the environment and public health, especially when these preparations are used in different countries and after germination in order to combat certain plant enemies, with the result that their residues are greater during blossoming and in the final product.
That is why controls should also be carried out of post-germination sprayings so that we can improve our knowledge of how these preparations behave so that suitable measures can be taken to protect the environment and public health.
I am very happy that the resolution drawn up by Mrs Lulling and myself, following the alarming information forwarded to us by European beekeepers, has been adopted with a large majority by our Parliament.
This resolution has the virtue of setting out clearly the problem of the serious consequences for the health of bees and for the human diet of using the new generations of molecules with powerful neurotoxic effects in the coatings of widely cultivated seeds.
By presenting it with two main requests, Parliament asks the Commission to overcome its inertia.
The resolution recognises that the current approval protocols applicable to plant protection products are no longer at all adapted to the new types of molecules appearing on the market and requests that they be updated by providing for specific new tests in connection with the health of bees and the risks of food contamination, given the scientific studies reporting on possible transfers of these molecules to the whole food chain.
The resolution also requests compensation for beekeepers who have suffered large losses in production, as well as aid in reconstituting the devastated bee populations. The ball is now in the court of the Commission whose objective should be to support European honey production.
We welcome the trend whereby the European Union is setting aside the traditional fisheries agreements in favour of new fisheries partnership agreements with third countries. The old fisheries agreements were insufficiently generous towards countries that transferred fishing rights to the EU. The new partnership will hopefully lead partly to more sustainable fisheries that take account of third countries’ local needs and partly to these countries’ having the opportunity in the future to exercise control over their fisheries themselves.
.– I voted for the excellent own-initiative report by Mr Arlindo Cunha on behalf of the Committee on Fisheries, which underlines the importance of a more active Community policy geared to signing international fisheries agreements. These agreements, indeed, give the Community fleet access to third countries’ waters, which is of vital economic importance to my country. I must also point out the specific importance that these agreements generally have for the outlying and outermost regions of the European Union and the fact that, as the report states, they provide direct employment for 30 000 people, as well as an even greater number of indirect jobs in ancillary and processing industries.
These agreements, which account for 20% of the total Community catch, have also been an incentive for the development of the local fishing industries and, insofar as they help boost economic activity and trading volume in the co-signatory countries – developing countries, as a rule – they may prove to be additional valuable instruments for cooperation and dialogue with the European Union.
I agree with the concerns expressed by the rapporteur that these agreements should be governed by the same criteria of sustainability, conservation of fish stocks and precaution that prevail in fisheries in Community waters, particularly the Code of Conduct for Responsible Fisheries (Food and Agriculture Organisation – 1995)
.– ( The common fisheries policy and the Union’s development cooperation policies, through their consistency, complementarity and coordination, must respect the principles of sustainable development while unfailingly contributing to poverty reduction in the countries concerned.
Traditional fishing by local communities in coastal areas must be protected and preserved because it is essential to the process of harmonious development, while helping to encourage other activities such as tourism and employment.
– Mr President, I would like to remind the House that during the last part-session in Strasbourg, I spoke on two occasions about Members’ freedom of access to the House. We all know about the budgetary situation for the car pool. Some Members have found that when they are very short of time, they cannot get a car; they have to take a taxi and then downstairs, even though they say that they are Members, they cannot come upstairs, which takes up more time. This was why I was not present for the first roll-call vote today. I would urge the Bureau to address this issue of Members’ freedom of access to the House, regardless of whether the situation arises because of a demonstration or for other reasons. This is an important issue. I read the minutes of the Bureau’s meetings regularly. I read about colleagues who write letters whose content may or may not be important, but I have seen nothing to indicate that certain interventions, notably from Mr Posselt and myself, have been discussed by the Bureau or that we are being offered a reasonable and acceptable answer.
Thank you for that information, Mr Wieland. It is not the Bureau but the College of Quaestors that is responsible for these issues. Obviously, I shall pass on your comment to our friends, the Quaestors, as well as to the President.
I declare the session of the European Parliament adjourned.
(1)
It is my great pleasure and privilege this morning to welcome here Mrs Vaira Vike-Freiberga, the first President of Latvia to address this House.Madam President, at the opening of our last part-session in Strasbourg, on 22 September 2003, we in the European Parliament marked the success of your country's referendum on European Union accession. We welcomed not only the positive result but also the high level of participation and the strength of the overwhelming 'yes' vote. You have chosen the citizens' intelligent interdependence rather than isolated independence and we celebrate that with you.Today, I should like to take this opportunity to thank you for your personal leadership and for your own dedication throughout that campaign. When we last met in your office in Riga on 9 September 2003 – before the referendum – you told me how you were working regularly in meetings on the ground with pensioners, students, farmers and with all of your citizens, bringing to them a positive message of engagement. We thank you for that leadership.Madam President, beginning in this month 64 years ago, your country was forced to submit to the terms of a cynical and secret deal between two powers at that time, a deal which robbed the three small Baltic republics of their freedom. At that time, Latvia, with the other Baltic republics, entered a long night of mass deportations, oppression and occupation.I want to say here that it is greatly to the credit of the colleagues then in this House, that on 13 January 1983, Mr Otto von Habsburg and Sir James Scott-Hopkins and their colleagues on the Political Affairs Committee of the first directly-elected European Parliament, tabled a resolution which was adopted by the House calling for the restoration of independence to Estonia, Latvia and Lithuania. It was then, of course, a symbolic gesture ...... but I believe it contributed, with some considerable foresight, to what ultimately was the success of your singing revolution.You yourself, Madam President, have played a leading role in what I would term the 'transforming generation' of politicians in the accession states. You have helped to bring your country to its European vocation.In November this year we in this Parliament will pay close attention to the monitoring reports of the European Commission on all of the accession states. I have no doubt that these reports will register remarkable progress, also by Latvia. I know, also, you will agree with me that, particularly in terms of creating a top-class administration and judicial capacity, Latvia itself has so much to gain by continuing this effort, by continuing the determined drive led by the government to fight crime and corruption. This leadership effort which needs to be deepened and sustained. There is still a little way to go, and we will travel that road with you.Madam President, I know that your biography, published three days ago, talks about a long, long road and of your eventual return to the land of your birth. I think your story is in some ways a parable for so many stories and so many journeys towards this new Europe of tomorrow. You grew up in refugee camps in Germany, went to school in Morocco and had a university career in Canada. In a very human, personal way, your journey is part of the modern European journey and so it gives me some licence, I hope, without breaking the rules of copyright – on which we in this House are very particular – to say: Madam President, in the name of freedom, we welcome you.
.(1) I would like to thank you, Mr President, for the warm welcome and for the invitation to address you here in the European Parliament. I am particularly pleased to speak my native language, which will soon become one of the official languages of the European Union, therefore the first part of my speech will be in Latvian.
This is the first time that a Latvian head of State has addressed the European Parliament. I perceive it as a great honour for Latvia to be accorded this opportunity to share its ideas about the future of our continent at this significant and historic moment. I see it as an acknowledgement to the people of Latvia for everything that they have achieved since regaining their independence in 1991. I would also like to thank the Members of this Parliament for their convincing vote in their support of Latvia's accession to the European Union. This was a significant step towards the long-awaited reunification of Europe.
Latvia also said a resounding 'yes' to the European Union, with 67% of the people voting for accession. Our referendum on 20 September 2003 was the last among the European Union's new Member States. The positive outcome of this vote means that we can continue working together to repair the division of Europe that resulted from the Second World War. For the people of Latvia, the day of the referendum was a very special one. We were responsible for our own future, we were responsible in front of our neighbours. We had been asked to provide an answer to all the Member States of the European Union, which had sent the following message to us, the ten candidate countries, at the Copenhagen Summit: 'Let us build the future of Europe together'. Or, as Anders Fogh Rasmussen, the Prime Minister of Denmark, put it 'Our new Europe is born'.
Latvia has always been and will remain a part of Europe – in the cultural, historical and geographical sense. We live and work in accordance with the same values that are cherished in our western neighbouring countries – democracy, freedom of speech, the rule of law, and respect for the individual. We share the same world view about life, the environment and social issues. This is why Latvia's closest allies are in Europe. We are returning to work together with other European countries and to stand for the vision, spiritual values, and world order that we, as Europeans, share.
We are returning to Europe to contribute our knowledge and experience. Knowledge, together with a spirit of innovation and the ability to convert scientific discoveries into products with high added value, are what Europe needs today in order to become competitive on a global scale. Latvian scientists today can be proud of their top-level discoveries in the field of physics and chemistry. In Latvia there are several European-level centres of excellence in the field of nano-physics, in the study of the properties of various materials, in chemistry and in the natural sciences. We have always had very capable mathematicians and display great potential in the fields of computer science and information technology. Since 1999 Latvian scientists have been working as equal partners with their colleagues in the European Union Member States. They have been working within the scope of the Fifth and Sixth European Union Framework Programmes for the development of science and technologies, and they are ready to contribute to the creation of a Single European Research Area.
One might ask what Latvia expects from Europe. Within the fold of the European Union, Latvians see the opportunity to irreversibly reinforce their sovereignty, and to maintain their identity, culture and language. The European Union is a large family of European democratic nations, where the interests of each and every nation are respected, and where solidarity is the cornerstone of cooperation.
The people of Latvia see security and stability as the pillars of their development. Hand in hand with other European Union countries, we will be able to combat more effectively such threats as organised crime, corruption, the smuggling of goods, and the trafficking of drugs. Latvia will be responsible for securing the external borders of the EU, and this is a task of particular importance. Therefore we appreciate the participation of the European Union in this field, which will help us to improve our collection of duties and taxes and to combat smuggling more effectively. We will also be in a better position to act according to our interests with regard to third countries.
Latvia's membership of the European Union will stimulate a change in people's attitudes and ways of thinking. Latvians in their everyday life will become increasingly exposed to the numerous cultures and identities that exist within the European Union. This will induce them to become more open towards other nations and to develop a better understanding of the interests of other countries. The European Union itself came into being when post-war France and Germany turned a new and decisive page in their relationship. The EU will help Latvia to focus more on the future, to look and think forward rather than to dwell on the past, which has been replete with loss, suffering and injustice. Nobody can change the past; only the future can be changed.
Latvia must become a modern and economically developed country, and the European Union will provide us with numerous opportunities for growth. First of all we will be able to work and study in the whole territory of Europe, for example. This will be a unique experience, which we will then be able to apply in Latvia. It is, of course, important to ensure that those people with accumulated experience return to Latvia. This is where the EU policy in the field of science and technologies will be invaluable, in particular with regard to the strengthening of the weaker regions and in preventing a 'brain drain'.
The EU's pre-accession financial assistance, along with future support from the EU's Structural Funds to projects in such fields as value-added manufacturing and the development of science and research, is already helping and will serve to promote the establishment of a knowledge-based economy in Latvia. It is also helping to provide incentives for talented people to stay and work in Latvia.
An advanced infrastructure will be greatly significant for the development of an enlarged European Union, particularly in the new Member States. It will therefore be crucial to link the new Member States with the existing ones as rapidly as possible. It has been envisaged that the project will greatly influence the development of Latvia. We hope that this project will be implemented as soon as possible. The EU's support for this immense project will be crucial for its implementation. Further modernisation of the road network is also of great importance.
It is essential for Latvia to ensure uniform development in all of its regions, as well as in its rural areas. We wish to devote special attention to our eastern region of Latgale, which is in most urgent need of assistance. We are planning to use the EU's Structural Funds to address the above-mentioned issues. Latvia's agricultural sector and rural areas will benefit directly from our accession to the EU. We are also planning to develop modern agricultural production, while maintaining the traditional Latvian rural landscapes.
Ladies and gentlemen, I shall now switch over to English.
Besides helping to reduce economic disparities within Latvia’s own national borders, the EU’s expansion eastward, together with the accession of the three Baltic States to the NATO Alliance next year, will have an enormous political and economic impact on the whole Baltic Sea Region, significantly improving its overall investment and business appeal. The union of old and new democracies, of mature and emerging markets, of established structures and new alliances, is going to become a strength and not a weakness.
However, the European Union faces one major challenge – that of reducing the large economic disparities that still exist between the EU’s current and future Member States, and to do so as rapidly as possible. For it is only once the distinction between old and new Europe is eliminated, at least with regard to economic development and wellbeing, that the European Union will be truly and fully complete.
One course of action that the EU candidate countries can take to reduce the discrepancies between 'old' and 'new' is to adopt developmental models that have already proven to be successful. They can learn from both the successes and the mistakes made by the EU’s current Members in order to make full use of the assistance available from Brussels. The mechanisms that the EU is able to deploy for reducing regional disparities are undeniably effective. Its equalisation programmes and development funds have produced viable and tangible results, and have greatly contributed to raising the standard of living of one new Member State after the other, including Ireland, Spain, Portugal and Greece.
The future Members of the EU, including Latvia, have been enjoying remarkably high rates of growth in recent years, as well as healthy increases in trade and investment flows. Nevertheless, most of them still need to continue with the hard work of reforming their institutions, building their administrative capacity, implementing EU norms and fighting corruption throughout the early years of their Euro-integration. This will require serious, focused and continuing efforts on the part of their governments. The rate of progress achieved will depend on the intensity of the effort put forth and on the strength of the political will exercised by each new EU Member State.
Ladies and gentlemen, with the Intergovernmental Conference just under way, it is a true pleasure to see that the EU’s new Member States are participating as full members, and that Bulgaria, Romania and Turkey are also sitting at the negotiating table as observers. We in Latvia see this important gesture as a sign that the principle of equality will remain a primary basis of cooperation among the countries of the European Union. Europe cannot be divided into large and small, old and new, or rich and poor member countries.
For Latvia, one fundamental aspect of the principle of equality lies in each country’s right to nominate a Member of the European Commission. We believe that all Commissioners, without exception, must be equal in every respect, and that all should have the right to vote.
How else can the Commission remain a collegial institution that represents the common interests of all its Member States?
Another manifestation of the EU’s deep-rooted principle of equality can be seen in the rotating presidency of the Council of Ministers, which Latvia believes should remain one of the Council’s primary features. This rotating presidency provides each Member State, regardless of its size, with the invaluable opportunity to lead and to coordinate the work of the EU.
The principle of equality among the EU’s Member States is also manifest in several other close forms of European integration, including that of monetary policy – with the implementation of the euro – and that of internal affairs and justice – through the Schengen Agreement. These aspects of EU membership must remain open to all Member States, regardless of the number of inhabitants each country may have or the extent of financial resources at its disposal.
In this regard Latvia has carefully considered the Convention’s proposals concerning a common European defence policy. We believe that all Member States must have an equal say in the adoption of decisions that concern our continent’s security. In Latvia’s opinion, the division of the EU’s constituent Members as a function of their military capabilities would not be conducive to the cohesiveness of the European Union.
Latvia shares the common wish of the EU’s current and future Member States to create a strong and united European Union. It is therefore essential for the EU to work as effectively as possible, to make full use of its existing institutions, and to precisely define the functions of any new institutions that are to be created. Any division of competences between the President of the European Council, the President of the European Commission and the Foreign Minister of the European Union must be clear and quite unambiguous. Otherwise we run the risk of undermining the existing institutional balance of the EU. If the post of President of the European Council is eventually created, then Latvia believes that his or her principal mandate must lie in coordinating the internal work of the Council and in preparing the agenda of the Council’s meetings. In other words, the new Council President should undertake those tasks that up until now have been performed by the Prime Minister of the EU’s presiding country.
Since both the President of the European Council and the Foreign Minister of the European Union will represent the EU internationally, we must ensure that their mandates do not overlap. There must be no doubts whatever about when the Foreign Minister can act on his or her own initiative, and when he or she must consult with the Council of Ministers.
In order for the European Union to operate with a maximum degree of efficiency, it must be equipped with simple and straightforward decision-making procedures. Latvia supports the Convention’s proposal to implement a double majority voting system within the European Council and Council of Ministers. This uncomplicated scheme, where each country is accorded one vote, would also be easily understood by the EU’s inhabitants, unlike the qualified voting system as defined in the Treaty of Nice.
However, Latvia believes that the double majority voting system would manifest itself most effectively with the implementation of parity between the majority of countries and the majority of inhabitants, involving at least half of the EU’s Member States and half of its inhabitants.
Regarding the future number of Members of the European Parliament, Latvia firmly believes that it would not be desirable to reduce the minimum number of Members representing any one country from five to four. Such a measure would significantly reduce the ability of Latvia and other smaller EU Member States to take part in the European Parliament’s decision-making process.
Latvia would like a strong, integrated and united Europe to assume a more prominent role in the international community. We hope that the EU’s Foreign Minister will prove successful in consolidating a common European foreign and security policy, while simultaneously maintaining Europe’s close partnership with North America. Regardless of the differences in opinion that have arisen between several European countries and the United States concerning the crisis in Iraq and other issues, we all share the same fundamental values and ideals, which we must protect by acting together. After all, it is precisely due to this close transatlantic partnership that peace and stability have been maintained in Europe since the end of the Second World War.
The expanded European Union of 25 Member States will be able to flourish and prosper only if the world’s democracies remain united in the defence of their common ideals.
Latvia wholeheartedly advocates the assumption of greater responsibility by the EU in ensuring worldwide peace and security, and believes that the new European security strategy is a step in the right direction. EU crisis control operations have already demonstrated the European Union’s ability to contribute to multilateral security-enhancing efforts. Nevertheless, any comprehensive and serious measures to enhance Europe’s security should continue to be undertaken to the fullest possible extent in partnership with the United States and Europe’s other NATO allies.
The insidious security threats posed by terrorism, the proliferation of weapons of mass destruction, collapsing states and internecine conflict demand a united response by those countries that abide by the principles of democracy and human rights. The EU and NATO Member States, together with their allies, have experienced considerable success in the implementation of joint peace-keeping operations, and have greatly contributed to the re-establishment of peace and stability in the Balkan region. The development of a common European Security and Defence Policy would provide the EU with the additional potential to enhance its cooperation in international peace-keeping and other security operations.
The forthcoming expansion of the European Union underscores the importance of the EU’s relations with its current and future eastern neighbours. The foreign policy of the new and expanded Union must therefore endeavour to enhance the security and promote the prosperity of the EU’s border regions. Latvia, Estonia, Lithuania and Poland will soon become direct focal points of the EU’s trade and other relations with Ukraine, Belarus and Russia. In developing the EU’s relationships with these three countries, we must provide as much support as possible to democratic reform processes within each of them.
The involvement of Russia in European processes is essential both for the Baltic Sea region and for Europe as a whole. While the relations between Latvia and Russia have sometimes been strained in the past, the positive changes that have already occurred with the expansion of the EU and the NATO Alliance in the Baltic Sea region provide a good basis for a continued rapprochement between Russia and her immediate western neighbours. Latvia certainly wishes to promote increased cooperation between the EU and Russia at the practical pragmatic level.
Ladies and gentlemen, in order to maintain the influence and importance of Europe in the world today, it is our responsibility to make the best of the main asset of this continent that we share: its rich tapestry of cultures, languages and diverse nations. The linguistic and cultural diversity of our continent is an invaluable source of richness that constitutes the very heart of European integration. It contributes to the of the European Union, as expressed by the new motto proposed by the Convention on the future of Europe: ‘united in diversity’.
For a whole half-century, Latvia has had to suffer the full burden of totalitarianism. It is therefore with a full knowledge of the facts that the Latvians have a particularly acute sense of what is meant by freedom of choice and civil liberties. We shall therefore do everything in our power to ensure that a spirit of tolerance, understanding and mutual respect continues to prevail among the peoples of our continent and that this is at the centre of our efforts towards increased cooperation.
As soon as it was founded in 1918, Latvia established itself as an open and democratic state. Unfortunately, the great dream of the Latvian people to live in freedom in a stable and prosperous country was too quickly transformed into a nightmare. The secret agreement between Hitler and Stalin, concluded in 1939 in the form of the infamous Molotov-Ribbentrop Pact, divided Central and Eastern Europe into German and Russian spheres of influence, unleashed the most destructive war humanity has ever known and erased the names of the three Baltic countries from the political maps of the world.
For fifty long years, Latvia suffered two brutal occupations – Nazi and Soviet – and lost more than a third of its pre-war population. The Latvian language was progressively engulfed by another, Russian, in public and everyday life. The Latvians, for their part, were not far off becoming a minority in their own homeland.
Latvia therefore inherited a heavy burden from the regime of Soviet occupation. The linguistic policy imposed by Moscow for half a century was aimed at the total Russification of Latvia and the destruction of its national identity. This baleful policy had grievous and lasting consequences that the country is determined to overcome in the course of the next few years with the help of the governmental programme for integrating Latvian society. While fully respecting everyone’s right to preserve his or her language, culture and ethnic identity, every democratic country simultaneously nurtures the obligation to create the conditions enabling every inhabitant to participate fully in the political and economic life of his or her country. I know of no country in the world in which people would be able to participate in this way without having an adequate command of the national language which, in our case, happens to be Latvian.
I should like to emphasise that minorities played an important role in establishing the Latvian state in 1918, as well as in re-establishing Latvian independence in 1991. For its part, the Latvian state has made considerable efforts to enable minorities to safeguard their culture and identity and to maintain their languages and traditions. In my country of only 2.3 million inhabitants, more than a hundred organisations representing minority national cultures receive financial aid from the state.
Following the reinstatement of Latvian independence in 1991, a national system of education, financed by the state, has been put in place, giving children the opportunity to go to primary schools that teach either in Latvian or in one of the eight minority languages, namely Russian, Ukrainian, Polish, Belorussian, Hebrew, Romany, Estonian and Lithuanian. Few countries in the world can boast of such an accomplishment.
This Latvian policy is based on the conviction I have already expressed that diverse languages and cultures are among the greatest riches of our continent. The logical consequence is that the Latvian state has a very particular responsibility towards the Latvian language, one of only two surviving languages in the family of Baltic tongues. Latvian, which is spoken by fewer than two million people throughout the world, therefore constitutes a unique feature of our great European cultural heritage.
The challenge and main task of the Latvian education system is to create the conditions in which the young generation can flourish. The reform of the education system envisaged by the state therefore anticipates keeping primary teaching either in the Latvian language or in one of the eight minority languages to which I have already referred. As from September 2004, secondary schools will, however, have to ensure that they teach at least 60% of the proposed subjects in Latvian, while retaining their freedom of choice when it comes to which particular subjects. I would add that Latvian policy towards its minorities is entirely in accordance with international criteria and that this fact has been confirmed many times in recent years by the European Commission, the Council of Europe, the OSCE and the United Nations, as well as by several other international organisations.
Ladies and gentlemen, any collective will to free ourselves from a totalitarian past can really only succeed through our becoming aware of the forms and expressions that totalitarianism can take. For that reason, Latvia expresses its support for the motion for a resolution, presented on 25 September 2003 at the Parliamentary Assembly of the Council of Europe, concerning the need for international condemnation of totalitarian Communism. This resolution anticipates the formation of a politically independent commission to investigate the crimes committed in the course of five decades by the Communist regimes in the countries of Central and Eastern Europe.
Such international condemnation – based on objective information and incontrovertible facts – of totalitarian Communism and of the murders, mass deportations and other forms of repression practised in its name, would be of invaluable help in defining the basic values governing our continent.
The experience of Germany at the end of the Second World War suggests that, if the anti-Fascist forces had only conquered the Nazi regime on the battlefields, their struggle would perhaps have been in vain. It was only by triumphing over the totalitarian Nazi ideology that had been implanted in the minds of millions of people that European integration – and the construction of what has now become the European Union – has become possible. In order successfully to complete the unification of a Europe once torn apart, it is now necessary once and for all to take stock of this other curse that has caused inexpressible suffering to tens of millions of people over a period of decades.
For centuries, indeed for thousands of years, our continent has survived an interminable succession of bloody wars and conflicts that culminated in the two world wars and the ethnic cleansing of the twentieth century. Now, for the first time in our history, we have before us the opportunity to create, of our own free will, a new Europe, united and at peace, stable and prosperous. I fervently want us to be in a position to take up that challenge. I fervently hope that we shall be equal to the task, so that we might fully use all the advantages and all the resources that history has finally put within our grasp.
I should like to thank the President for that address. Your response, colleagues, speaks volumes. Madam President, you said that your country had to endure a nightmare. We are pleased that together we now travel the journey from night to day, in building a new future: one Europe – as you remarked – neither large nor small in emphasis, neither old nor new in emphasis, neither rich nor poor, but one Europe together.